Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 1 of 63 Page ID #:584



      1     PATRICIA L. GLASER - State Bar No. 55668
            pglaser@glaserweil.com
      2     RORY S. MILLER - State Bar No. 238780
            rmiller@glaserweil.com
      3     MICHAEL L. SMITH - State Bar No. 298917
            msmith@glaserweil.com
      4     GLASER WEIL FINK HOWARD
              AVCHEN & SHAPIRO LLP
      5     10250 Constellation Boulevard, 19th Floor
            Los Angeles, California 90067
      6     Telephone: (310) 553-3000
            Facsimile: (310) 556-2920
      7
            Attorneys for Defendants
      8     Thomas Giddings and Louis Abel
      9

     10                          UNITED STATES DISTRICT COURT

     11                        CENTRAL DISTRICT OF CALIFORNIA

     12                                    SOUTHERN DIVISION

     13     FIRST FOUNDATION INC., a Delaware          CASE NO.: 8:20-cv-00359
            Corporation; and FIRST FOUNDATION
     14     ADVISORS, a California Corporation,        Hon. David O. Carter
     15                      Plaintiffs,               DECLARATION OF RORY S.
                                                       MILLER IN SUPPORT OF
     16     v.                                         DEFENDANTS’ CONSOLIDATED
                                                       OPPOSTION TO PLAINTIFFS’ EX
     17     THOMAS MUNSON GIDDINGS, an                 PARTE APPLICATIONS FOR
            individual; LOUIS PANCOAST ABEL,           INJUNCTIVE RELIEF AND
     18     an individual,                             EXPEDITED DISCOVERY
     19                      Defendants.
                                                       DATE:            March 2, 2020
     20                                                TIME:            8:30 a.m.
                                                       COURTROOM:       9D
     21
                                                       TRIAL DATE:      Not Scheduled
     22

     23

     24

     25

     26

     27

     28

                                      DECLARATION OF RORY S. MILLER

  1803458
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 2 of 63 Page ID #:585



      1                           DECLARATION OF RORY S. MILLER
      2           I, Rory S. Miller, declare as follows:
      3           1.     I am an attorney at law duly licensed to practice before all courts of the
      4     State of California and a partner of the law firm of Glaser Weil Fink Howard Avchen
      5     & Shapiro LLP, attorneys of record for Defendants Thomas Giddings and Louis Abel.
      6     I make this declaration in support of Defendants’ Post-Hearing Brief. I have personal
      7     knowledge of the facts set forth herein, and if called upon to testify thereto, I could
      8     and would competently do so under oath.
      9           2.     At the hearing, the Court was presented with testimony that First
     10     Foundation’s standard fee schedule was publicly available from SEC filings called the
     11     “Form ADV.” The Court requested to see those forms.
     12           3.     During the hearing, I was able to download the form ADV, including
     13     First Foundation’s standard fee schedule, both from the First Foundation website, as
     14     well as directly from the United States Securities and Exchange Commission.

     15           4.     Concurrently with this declaration, Defendants are lodging a thumb drive

     16     with the Court. That thumb drive contains a video capture of my computer screen as I

     17
            navigated to, accessed, and downloaded First Foundation’s Form ADV.

     18
                  5.     One video shows the procedure to access the document from First

     19
            Foundation’s website, and the other shows the procedure to access the document from

     20
            the SEC’s website. I personally created these videos and downloaded the associated

     21
            documents during the hearing on March 3. The video of my access of the document
            from First Foundation’s website is lodged as Exhibit 1. The video of my access of the
     22
            document from the SEC’s website is lodged as Exhibit 2.
     23
                  6.     Attached as Exhibit 3 is a hard copy of the document downloaded from
     24
            First Foundation’s website. The fee schedule information that was at issue during the
     25
            hearing can be located on page nine of the exhibit.
     26
                  7.     Attached as Exhibit 4 is a hard copy of the document downloaded from
     27
            the SEC’s website; although it appears to be identical to Exhibit 1, both are provided
     28

                                                     2
                                        DECLARATION OF RORY S. MILLER
  1803458
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 3 of 63 Page ID #:586



      1     here to ensure that there is no concern about any differences between the two. As
      2     with Exhibit 1, the fee schedule information that was at issue during the hearing can
      3     be located on page nine of the exhibit.
      4           8.     I provided a copy of these videos and documents to Plaintiffs’ counsel
      5     via an email yesterday evening. A copy of that email is attached as Exhibit 5.
      6

      7           I declare under penalty of perjury under the laws of the State of California that
      8     the foregoing is true and correct, and that this declaration is executed on March 4,
      9     2020 at San Francisco, California.
     10

     11
                                                                       Rory S. Miller
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28

                                                    3
                                       DECLARATION OF RORY S. MILLER
  1803458
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 4 of 63 Page ID #:587




                            Exhibit 1
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 5 of 63 Page ID #:588




         Exhibit 1 Lodged with Court Pursuant to
                       L.R. 5-4.2
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 6 of 63 Page ID #:589




                            Exhibit 2
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 7 of 63 Page ID #:590




         Exhibit 2 Lodged with Court Pursuant to
                       L.R. 5-4.2
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 8 of 63 Page ID #:591




                            Exhibit 3
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 9 of 63 Page ID #:592




   Item 1         Cover Page




                      First Foundation Advisors
                             SEC File Number: 801 – 35973


                                        Brochure
                                    Dated 03/22/2019

             Contact: Greg Bruce, Chief Compliance Officer
                18101 Von Karman Avenue, Suite 700
                        Irvine, California 92612
                            www.ff-inc.com




   This brochure provides information about the qualifications and business practices of First
   Foundation Advisors (the “Registrant”). If you have any questions about the contents of this
   brochure, please contact us at (949) 476-0300 or gbruce@ff-inc.com. The information in this brochure
   has not been approved or verified by the United States Securities and Exchange Commission or by
   any state securities authority.

   Additional information about First Foundation Advisors also is available on the SEC’s website at
   www.adviserinfo.sec.gov.

   References herein to First Foundation Advisors as a “registered investment adviser” or any reference
   to being “registered” does not imply a certain level of skill or training.
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 10 of 63 Page ID
                                  #:593


 Item 2             Material Changes
 Since last year’s Annual Amendment filing on April 2, 2018, there have been no material changes made to
 First Foundation Advisors’ (the “Registrant”) disclosure statement. However, the Registrant at Items 4, 5, 7
 and 15 below, has made certain disclosure additions and enhancements regarding financial planning
 limitations, retirement rollovers, advisory fees, conflicts of interest, margin, and custody.

 ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
 any questions that a client or prospective client may have regarding the below changes and additions, or any
 other issue pertaining to this Brochure.


 Item 3             Table of Contents



 Item 1    Cover Page .................................................................................................................................... 1
 Item 2    Material Changes ........................................................................................................................... 2
 Item 3    Table of Contents .......................................................................................................................... 2
 Item 4    Advisory Business .......................................................................................................................... 3
 Item 5    Fees and Compensation ................................................................................................................. 9
 Item 6    Performance-Based Fees and Side-by-Side Management .............................................................. 11
 Item 7    Types of Clients ........................................................................................................................... 12
 Item 8    Methods of Analysis, Investment Strategies and Risk of Loss ...................................................... 12
 Item 9    Disciplinary Information .............................................................................................................. 14
 Item 10   Other Financial Industry Activities and Affiliations...................................................................... 15
 Item 11   Code of Ethics, Participation or Interest in Client Transactions and Personal Trading ................. 17
 Item 12   Brokerage Practices ...................................................................................................................... 18
 Item 13   Review of Accounts ..................................................................................................................... 21
 Item 14   Client Referrals and Other Compensation .................................................................................... 21
 Item 15   Custody ....................................................................................................................................... 24
 Item 16   Investment Discretion ................................................................................................................. 25
 Item 17   Voting Client Securities ................................................................................................................ 25
 Item 18   Financial Information .................................................................................................................. 26




                                                                           2
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 11 of 63 Page ID
                                  #:594


 Item 4           Advisory Business

    A. First Foundation Advisors (the “Registrant”) is a corporation formed on December 12, 1985
       in the State of California. The Registrant became registered as an investment adviser in
       February 1990. John A. Hakopian is the Registrant’s President. The Registrant is owned by
       First Foundation Inc. (FFI). FFI’s common stock is publicly traded on the NASDAQ Global
       Market under the symbol “FFWM” and the ownership of that entity will change on a regular
       basis.

     B. As discussed below, the Registrant offers to its clients, directly or through one of its affiliated
        entities, investment advisory services, and, to the extent specifically requested by a client,
        financial planning and related consulting services.

          INVESTMENT ADVISORY SERVICES

           The client can engage Registrant to provide discretionary and/or non-discretionary
           investment advisory services to individuals, families, businesses, and retirement plans (see
           below). Before engaging Registrant to provide investment advisory services, clients are
           required to enter into an agreement with Registrant setting forth the terms and conditions of
           the engagement, describing the scope of the services to be provided, and the fees that a client
           will incur (see fee schedule at Item 5 below). Registrant provides investment advisory services
           specific to the needs of each client. Before providing investment advisory services, Registrant
           will determine the client’s investment objectives. Registrant will then allocate (or recommend
           that the client allocate) the assets in a client’s portfolio consistent with their designated
           investment objectives. To the extent requested by an individual client, Registrant will
           generally provide financial planning and consulting services. In the event that the client
           requires extraordinary planning or consultation services, the Registrant may determine to
           charge a client for such additional services pursuant to a stand-alone written agreement (see
           Limitations below).

          ERISA PLAN ENGAGEMENTS: Registrant may be engaged to provide investment
          advisory services to ERISA retirement plans, where the Firm manages plan assets consistent
          with the investment objective designated by the plan sponsor. In such engagements, the
          Registrant will serve as an investment fiduciary as that term is defined under the Employee
          Retirement Income Security Act of 1974 (“ERISA”). The Registrant will generally provide
          services on an “assets under management” fee basis per the terms and conditions of an
          Investment Advisory Agreement between the Plan and the Registrant. Registrant may also
          provide investment advisory services to participant directed retirement plans per the terms
          and conditions of a Retirement Plan Consulting Agreement between Registrant and the plan.
          For such engagements, Registrant shall assist the plan with the selection of an investment
          platform from which plan participants can make their respective investment choices, and, to
          the extent engaged to do so, may also provide education to assist the participants with their
          decision making process.

          SUB-ADVISED MUTUAL FUNDS AND CONFLICT OF INTEREST: Pursuant to a
          written sub-advisory agreement, the Registrant serves as a sub-adviser to a registered
          investment company under the Investment Company Act of 1940. At this time, the Registrant
          currently serves as a sub-adviser to certain funds advised by Highland Capital Management
          Fund Advisors, L.P. The Registrant will observe the investment parameters described in the
          fund’s offering documents as well as those required by the Investment Company Act of 1940.
          A conflict of interest arises whenever the Registrant has an actual or perceived economic or
          other incentive in its management of client’s accounts in a way that benefits the Registrant. A
          conflict is present where we may invest, on a discretionary basis, in a mutual fund where we

                                                         3
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 12 of 63 Page ID
                                  #:595


      sub-advise. All else equal, the Registrant has a preference for mutual funds where it serves as
      sub-adviser. When appropriate, the Registrant’s mutual funds that it sub-advises may be held
      in client accounts (up to 100%), subject to applicable law and any account-specific
      considerations. Clients may contact us to elect not to invest in any investment product that
      we sub-advise by emailing us at gbruce@ff-inc.com or contacting Greg Bruce at (949) 476-
      0300. As discussed above, clients may elect to exclude from their accounts investments in any
      fund that the Registrant serves as subadviser. If a client has already made an investment in a
      fund that we serve as subadviser, and request selling the fund, they may incur tax consequences
      because of such election. The Registrant will comply with ERISA and Section 4975 of the
      Internal Revenue Code for all purchases of mutual funds it sub-advises in Individual
      Retirement Accounts or in qualified retirement plans subject to ERISA by providing a credit
      of advisory fees associated with the discretionary management of these funds against the
      client’s management fee set forth in Item 5 below. A credit of advisory fees associated with
      the discretionary management of these funds for other nonqualified client accounts will be
      applied in the same manner as above. The Registrant’s Chief Compliance Officer remains
      available to address any questions that a client or prospective client may have regarding the
      above conflict of interest. See Item 5 for a summary of fees associated with the Registrant’s
      Sub-Adviser services.

      FINANCIAL PLANNING AND CONSULTING SERVICES (STAND-ALONE)
      To the extent requested by a client, the Registrant may provide financial planning and/or
      consulting services (including investment and non-investment related matters, such as estate,
      tax and insurance planning, etc.) on a stand-alone separate hourly rate basis. Registrant’s
      planning and consulting fees are negotiable, but generally range from negotiable up to $350
      on an hourly rate basis, depending upon the scope and complexity of the service(s) required
      and the professional(s) rendering the service(s). Alternatively, the Registrant may charge a fixed
      rate for the project with up to 50% of the total fee due at inception and the balance due at the
      completion of the project depending on the scope of the project. Prior to engaging the
      Registrant to provide planning or consulting services, clients are generally required to enter
      into a Financial Planning and Consulting Agreement with Registrant setting forth the terms and
      conditions of the engagement (including termination), describing the scope of the services to
      be provided, an estimated fee and the portion of the fee that is due from the client prior to
      Registrant commencing services. If requested by the client, Registrant may recommend the
      services of outside professionals for additional consulting and/or implementation purposes.
      The client is under no obligation to engage the services of any such recommended
      professional. The client retains absolute discretion over all such implementation decisions and
      is free to accept or reject any recommendation from the Registrant. Registrant’s consulting
      services pursuant to this agreement do not include investment implementation, supervisory,
      management, or reporting services, nor the regular review or monitoring of the client’s
      investment portfolio. In the event the client desires the Registrant to provide investment
      supervisory or management services, such engagement shall be set forth in a separate Investment
      Advisory Agreement between the Registrant and the client, for which services Registrant shall be
      paid a separate and additional fee.

      MISCELLANEOUS

      Retirement Rollovers. A client or prospective client leaving an employer typically has four
      options regarding an existing retirement plan (and may engage in a combination of these
      options): (i) leave the money in the former employer’s plan, if permitted, (ii) roll over the assets
      to the new employer’s plan, if one is available and rollovers are permitted, (iii) roll over to an
      Individual Retirement Account (“IRA”), or (iv) cash out the account value (which could,
      depending upon the client’s age, result in adverse tax consequences). If Registrant

                                                       4
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 13 of 63 Page ID
                                  #:596


      recommends that a client roll over their retirement plan assets into an account to be managed
      by Registrant, such a recommendation creates a conflict of interest if Registrant will earn
      new (or increase its current) compensation as a result of the rollover. When acting in such
      capacity, Registrant serves as a fiduciary under the Employee Retirement Income Security Act
      (ERISA), or the Internal Revenue Code, or both. No client is under any obligation to
      rollover retirement plan assets to an account managed by Registrant. Registrant’s
      Chief Compliance Officer, Greg Bruce, remains available to address any questions that
      a client or prospective client may have regarding the potential for conflict of interest
      presented by such rollover.

      Limitations of Non-Investment Consulting/Implementation Services. As indicated
      above, to the extent specifically requested by a client, the Registrant may provide
      consulting services regarding non-investment related matters, such as estate planning, tax
      planning, insurance, etc. Neither the Registrant, nor any of its representatives, serves as an
      attorney or accountant, and no portion of the Registrant’s services should be construed as
      legal or accounting advice. To the extent requested by a client, the Registrant may recommend
      the services of other professionals for certain non-investment implementation purposes (i.e.
      attorneys, accountants, insurance, etc.), including the Registrant’s insurance affiliate (See
      disclosure at Item 10.C.2). If the client engages any recommended professional, and a dispute
      arises thereafter relative to such engagement, the client agrees to seek recourse exclusively
      from and against the engaged professional. At all times, the engaged licensed professional[s]
      (i.e. attorney, accountant, insurance agent, etc.), and not Registrant, shall be responsible for
      the quality and competency of the services provided. Clients are responsible for promptly
      notifying the Registrant if there is ever any change in their financial situation or
      investment objectives so that the Registrant can review, and if necessary, revise its
      previous recommendations or services.

      Independent Managers. Registrant may allocate a portion of a client’s investment assets
      among unaffiliated independent investment managers in accordance with the client’s
      designated investment objectives. In such situations, the Independent Managers shall have
      day-to-day responsibility for the active discretionary management of the allocated assets.
      Registrant shall continue to render investment supervisory services to the client relative to the
      ongoing monitoring and review of account performance, asset allocation and client investment
      objectives. Factors which Registrant shall consider in recommending Independent Managers
      include the client’s designated investment objectives, and the manager’s management style,
      performance, reputation, financial strength, reporting, pricing, and research. Please Note:
      The investment management fee charged by any Independent Managers is separate from, and
      in addition to, Registrant’s advisory fee as set forth in the fee schedule at Item 5 below.

      Unaffiliated Private Investment Funds. Registrant may also provide investment advice
      regarding unaffiliated private investment funds. Registrant, on a non-discretionary basis, may
      recommend that certain qualified clients consider an investment in unaffiliated private
      investment funds. Registrant’s role relative to the private investment funds shall be limited to
      its initial and ongoing due diligence and investment monitoring services. If a client determines
      to become a private fund investor, the amount of assets invested in the fund(s) shall be
      included as part of “assets under management” for purposes of Registrant calculating its
      investment advisory fee. Registrant’s clients are under absolutely no obligation to consider or
      make an investment in a private investment fund(s). Please Note: Private investment funds
      generally involve various risk factors, including, but not limited to, potential for complete loss
      of principal, liquidity constraints and lack of transparency, a complete discussion of which is
      set forth in each fund’s offering documents, which will be provided to each client for review
      and consideration. Unlike liquid investments that a client may own, private investment funds

                                                      5
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 14 of 63 Page ID
                                  #:597


      do not provide daily liquidity or pricing. Each prospective client investor will be required to
      complete a Subscription Agreement, pursuant to which the client shall establish that he/she
      is qualified for investment in the fund, and acknowledges and accepts the various risk factors
      that are associated with such an investment. Please Also Note: Valuation. In the event that
      Registrant references private investment funds owned by the client on any supplemental
      account reports prepared by Registrant, the value(s) for all private investment funds owned by
      the client shall reflect the most recent valuation provided by the fund sponsor. However, if
      subsequent to purchase, the fund has not provided an updated valuation, the valuation shall
      reflect the initial purchase price. If subsequent to purchase, the fund provides an updated
      valuation, then the statement will reflect that updated value. The updated value will continue
      to be reflected on the report until the fund provides a further updated value. As result of the
      valuation process, if the valuation reflects initial purchase price or an updated value subsequent
      to purchase price, the current value(s) of an investor’s fund holding(s) could be significantly
      more or less than the value reflected on the report. Unless otherwise indicated, the client’s
      advisory fee shall be based upon the value reflected on the report. Conflict of Interest:
      Registrant may recommend that a client consider investing in a private fund that is associated
      with another Registrant client. Such a recommendation creates a conflict of interest because
      the Registrant has an economic incentive to make such recommendation (i.e., as result of the
      allocation, Registrant will assist an existing individual client from whom it currently earns, and
      anticipates it will continue to earn, investment advisory fees). If, and when, the Registrant
      makes such a recommendation, it shall disclose the specific conflict, in writing, at that time.
      Again, no client is obligated to invest in any private investment fund.


      Interval Mutual Funds. Please Note: Fund Liquidity Constraints. Registrant may utilize
      mutual funds and/or exchange traded funds that provide for limited liquidity, generally on a
      quarterly basis. Thus, if we determined that the fund was no longer performing or if you ever
      determined to transfer your account, the Fund could not be sold or transferred immediately.
      Rather, sale or transfer would need to await the quarterly permitted sale date, or longer.
      Moreover, the eventual net asset value for the Fund could be substantially different (positive
      or negative) than the Fund value on the date that the sale was requested. There can be no
      assurance that any such strategy will prove profitable or successful. In light of these enhanced
      risks/rewards, a client may direct Registrant, in writing, not to employ any or all such strategies
      for the client’s account.

      Wrap/Separate Managed Account/UMA program engagements. In the event that
      Registrant is engaged to provide investment advisory services as part of an unaffiliated wrap-
      fee program, Registrant will be unable to negotiate commissions and/or transaction costs.
      Under a wrap program, the wrap program sponsor arranges for the investor participant to
      receive investment advisory services, the execution of securities brokerage transactions,
      custody and reporting services for a single specified fee. Participation in a wrap program may
      cost the participant more or less than purchasing such services separately. If the program is
      offered on a non-wrap basis, the program sponsor will determine the broker-dealer though
      which transactions must be effected, and the amount of transaction fees and/or commissions
      to be charged to the participant investor accounts.

      Custodian Charges-Additional Fees: As discussed below at Item 5 and 12 below, when
      requested to recommend a broker-dealer/custodian for client accounts, Registrant generally
      recommends that Charles Schwab and Co., Inc. (“Charles Schwab”), Fidelity Investments (“Fidelity”)
      and/or TD Ameritrade Inc. (“TD Ameritrade”) serve as the broker-dealer/custodian for client
      investment management assets. Broker-dealers such as Schwab, Fidelity, and TD Ameritrade
      charge transaction fees for effecting securities transactions. In addition to Registrant’s
      investment advisory fee referenced in Item 5 below, the client will also incur transaction fees

                                                      6
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 15 of 63 Page ID
                                  #:598


       to purchase securities for the client’s account (i.e., mutual funds, exchange traded funds,
       individual equity and fixed income transactions, etc.). ANY QUESTIONS: Registrant’s
       Chief Compliance Officer, Greg Bruce, remains available to address any questions that
       a client or prospective client may have regarding the above.

       Tradeaway/Prime Broker Fees. Relative to its discretionary investment management
       services, when beneficial to the client, individual equity and/or fixed income transactions may
       be effected through broker-dealers other than the account custodian, in which event, the client
       generally will incur both the fee (commission, mark-up/mark-down) charged by the executing
       broker-dealer and a separate “tradeaway” and/or prime broker fee charged by the account
       custodian.

       Use of Mutual Funds and ETFs. While the Registrant may recommend allocating
       investment assets to mutual funds that are not available directly to the public, the Registrant
       may also recommend that clients allocate investment assets to publicly available mutual funds
       and exchange traded funds that the client could obtain without engaging Registrant as an
       investment adviser. However, if a client or prospective client determines to allocate investment
       assets to publicly available mutual funds or exchange traded funds without engaging Registrant
       as an investment adviser, the client or prospective client would not receive the benefit of
       Registrant’s initial and ongoing investment management services. Please Note: In addition to
       Registrant’s investment advisory fee described below, and transaction and/or custodial fees
       discussed below, clients will also incur, relative to all mutual fund and exchange traded fund
       purchases, charges imposed at the fund level (e.g. management fees and other fund expenses).
       ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains
       available to address any questions that a client or prospective client may have
       regarding the above.


       Investment Risk. Different types of investments involve varying degrees of risk, and it should
       not be assumed that future performance of any specific investment or investment strategy
       (including the investments and/or investment strategies recommended or undertaken by
       Registrant) will be profitable or equal any specific performance level(s).

       Client Obligations. The Registrant will not be required to verify any information received
       from the client or from the client’s other professionals and is expressly authorized to rely on
       the information in its possession. Clients are responsible for promptly notifying the Registrant
       if there is ever any change in their financial situation or investment objectives so that the
       Registrant can review, and if necessary, revise its previous recommendations or services.

    C. The Registrant shall provide investment advisory services specific to the needs of each client.
       Prior to providing investment advisory services, an investment adviser representative will
       ascertain each client’s investment objective(s). Thereafter, the Registrant shall allocate and/or
       recommend that the client allocate investment assets consistent with the designated
       investment objective(s). The client may, at any time, impose reasonable restrictions, in
       writing, on the Registrant’s services.

    D. Registrant does not offer a wrap fee program for its investment advisory services. However,
       Registrant is a participating investment adviser in certain unaffiliated wrap and managed
       account fee programs. There is no significant difference between how the Registrant manages
       wrap fee accounts and non-wrap fee accounts. Please Note: When managing a client’s
       account on a wrap fee basis, the Registrant shall receive as payment for its investment

                                                      7
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 16 of 63 Page ID
                                  #:599


       advisory services, the balance of the wrap fee after all other costs incorporated into the wrap
       fee have been deducted.

    E. As of December 31, 2018, the Registrant had $3,769,040,423 in assets under management on
       a discretionary basis and $165,658,897 assets under management on a non-discretionary basis.




                                                     8
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 17 of 63 Page ID
                                  #:600


 Item 5           Fees and Compensation

     A. Clients can engage the Registrant to provide investment advisory services and financial
        planning as part of a single engagement or may separately engage the Registrant for financial
        planning and consulting services. The details for each of these engagements are described
        in detail below.

          INVESTMENT ADVISORY SERVICES
          The client can engage the Registrant to provide discretionary investment advisory services and
          financial planning services on a fee-only basis. The Registrant’s annual investment advisory fee
          is based upon a percentage (%) of the market value of the assets placed under the Registrant’s
          management as follows:
                    Market Value of Portfolio             % of Assets

                    Equity and Balanced Accounts Program
                    On the First $3,000,000           1.00% Annual Fee
                    On the Next $2,000,000            0.75%
                    Amount over $5,000,000            0.50%

                    Fixed Income Accounts Program
                    On the First $2,000,000                  0.50% Annual Fee
                    On the Next $3,000,000                   0.40%
                    On the Next $5,000,000                   0.30%
                    Amount over $10,000,000                  0.25%

                    Fixed Income Short Duration Accounts Program
                    On the First $5,000,000          0.25% Annual Fee
                    On the Next $10,000,000          0.20%
                    On the Next $15,000,000          0.15%
                    On the Next $25,000,000          0.10%
                    Amount Over $55,000,000          0.05%

                    High Quality Core Individual Accounts Program
                    On the First $3,000,000           1.00% Annual Fee
                    On the Next $2,000,000            0.90%
                    On the Next $5,000,000            0.80%

          Although the Registrant will allocate client assets consistent with the client’s designated
          investment objective, the fact that the Registrant earns a higher fee for management of equity
          and balanced account strategies, presents a conflict of interest since the Registrant has an
          economic incentive to allocate more assets to equity securities to earn more compensation.
          ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce, remains
          available to address any questions regarding this conflict of interest

          The Registrant’s investment advisory fee is negotiable at Registrant’s discretion, depending
          upon objective and subjective factors including but not limited to: the amount of assets to be
          managed; portfolio composition; the scope and complexity of the engagement; the anticipated
          number of meetings and servicing needs; related accounts; future earning capacity; anticipated
          future additional assets; the professional(s) rendering the service(s); prior relationships with
          the Registrant and/or its representatives, and negotiations with the client.



                                                         9
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 18 of 63 Page ID
                                  #:601


       In limited circumstances, the Registrant may agree to a flat annual fee. As a result of these
       factors, similarly situated clients could pay different fees, the services to be provided by the
       Registrant to any particular client could be available from other advisers at lower fees, and
       certain clients may have fees different than those specifically set forth above.

       Margin Accounts: Risks/Conflict of Interest. Registrant does not recommend the use of
       margin. A margin account is a brokerage account that allows investors to borrow money to buy
       securities. By using borrowed funds, the customer is employing leverage that will magnify both
       account gains and losses. The broker charges the investor interest for the right to borrow
       money and uses the securities as collateral. Should a client determine to use margin, Registrant
       will include the entire market value of the margined assets when computing its advisory
       fee. Accordingly, Registrant’s fee shall be based upon a higher margined account value,
       resulting in Registrant earning a correspondingly higher advisory fee. As a result, the potential
       of conflict of interest arises since Registrant may have an economic disincentive to recommend
       that the client terminate the use of margin. ANY QUESTIONS: Our Chief Compliance
       Officer, Greg Bruce, remains available to address any questions that a client or
       prospective client may have regarding the use of margin.


       FINANCIAL PLANNING AND CONSULTING SERVICES (STAND-ALONE)
       To the extent requested by a client, the Registrant may provide financial planning and/or
       consulting services (including investment and non-investment related matters, such as estate,
       tax and insurance planning, etc.) on a stand-alone separate hourly rate basis. Registrant’s
       planning and consulting fees are negotiable, but generally range from negotiable up to $350
       on an hourly rate basis, depending upon the scope and complexity of the service(s) required
       and the professional(s) rendering the service(s).

       Sub-Advised Mutual Fund(s). The Registrant has been engaged as a sub-adviser to
       investment advisers of registered investment companies. The Registrant will receive from the
       mutual fund’s adviser a percentage-based fee based on the Average Daily Managed Assets of
       each fund’s assets allocated to the Registrant. The Registrant’s sub-advisory fee generally
       ranges between 0.10% and 0.30% of the Average Daily Managed Assets. Please see the
       disclosure in Item 4 above titled “SUB-ADVISED MUTUAL FUNDS AND
       POTENTIAL CONFLICT OF INTEREST” for a complete description of this
       relationship and the conflicts of interests it presents.

     B. Clients may elect to have the Registrant’s advisory fees deducted from their custodial
        account. Both Registrant's Investment Advisory Agreement and the custodial/ clearing
        agreement may authorize the custodian to debit the account for the amount of the
        Registrant's investment advisory fee and to directly remit that management fee to the
        Registrant in compliance with regulatory procedures. In the limited event that the Registrant
        bills the client directly, payment is due upon receipt of the Registrant’s invoice. The
        Registrant shall deduct fees and/or bill clients quarterly in advance, based upon the market
        value of the assets on the last business day of the previous quarter. To the extent there are
        significant inflows or outflows of client assets ($250,000 net or more) during the previous
        quarter the advisory fee may also include a prorated fee adjustment based on the date and
        value of the asset flows that may increase or decrease the quarterly advisory fee, accordingly.

     C. As discussed below, unless the client directs otherwise or an individual client’s circumstances
        require, the Registrant shall generally recommend that Charles Schwab, Fidelity and/or TD
        Ameritrade serve as the broker-dealer/custodian for client investment management assets.
        Broker-dealers such as Charles Schwab, Fidelity and TD Ameritrade charge brokerage

                                                      10
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 19 of 63 Page ID
                                  #:602


            commissions and transaction fees for effecting certain securities transactions (i.e. transaction
            fees are charged for certain mutual funds, commissions are charged for individual equity
            transactions, and mark-ups and mark-downs are charged for fixed income transactions). In
            addition, client accounts may invest in mutual funds (including money market funds) and
            ETFs that have various internal fees and expenses (i.e. management fees), which are paid by
            these funds but ultimately borne by clients as a fund shareholder. These internal fees and
            expenses are in addition to the fees charged by the Registrant.

     D. Registrant's annual investment advisory fee shall be prorated and paid quarterly, in advance,
        based upon the market value of the assets on the last business day of the previous quarter.
        To the extent there are significant inflows or outflows of client assets ($250,000 net or more)
        during the previous quarter the advisory fee may also include a prorated fee adjustment
        based on the date and value of the asset flows that may increase or decrease the quarterly
        advisory fee, accordingly. The Registrant generally requires a minimum asset base of
        $500,000.00 for investment advisory services. The Registrant, in its sole discretion, may
        charge a lower investment management fee or waive or reduce its minimum asset
        requirement based upon certain criteria (i.e. anticipated future earning capacity, anticipated
        future additional assets, dollar amount of assets to be managed, related accounts, account
        composition, negotiations with client, etc.). The Investment Advisory Agreement between the
        Registrant and the client will continue in effect until terminated by either party by written
        notice in accordance with the terms of the Investment Advisory Agreement. Upon termination,
        the Registrant shall refund the pro-rated portion of the advanced advisory fee paid based
        upon the number of days remaining in the billing quarter.

     E.      When beneficial to the client, individual fixed-income and/or equity transactions may be
            effected through broker-dealers with whom Registrant and/or the client have entered into
            arrangements for prime brokerage clearing services. This includes effecting certain client
            transactions through other SEC registered and FINRA member broker-dealers (in which
            event, the client generally will incur both the transaction fee charged by the executing
            broker-dealer and a “tradeaway” fee charged by Charles Schwab, Fidelity, or TD Ameritrade).

     F. Neither the Registrant, nor its representatives accept compensation from the sale of
        securities or other investment products.


 Item 6           Performance-Based Fees and Side-by-Side Management

          If, and when, requested by a client, the Registrant may consider entering into a performance-
          based fee arrangement with the client—that is, fees based on a share of capital gains or capital
          appreciation of the assets of a client. The Registrant will only consider a performance-fee
          arrangement for a client who at the time of entering into an engagement with the Registrant
          has at least $1,000,000 in portfolio assets managed by the Registrant, or who together with
          their spouse have a net worth of at least $2,100,000 excluding their principal residence.
          Performance-based fee arrangements create an economic incentive for Registrant to take
          additional risks in the management of a client portfolio that may be in conflict with the client’s
          current investment objectives and tolerance for risk. Unless expressly requested to the
          contrary, we would generally manage a performance-based fee account in the same manner as
          our non-performance based accounts.




                                                         11
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 20 of 63 Page ID
                                  #:603


 Item 7           Types of Clients

          The Registrant’s clients shall generally include individuals, pension and profit sharing plans,
          business entities, trusts, estates and charitable organizations. In addition, the Registrant serves
          as a sub-adviser to an investment adviser to a registered investment company. The Registrant
          generally requires a minimum asset base of $500,000.00 for investment advisory services.
          Registrant, in its sole discretion, may charge a lesser investment advisory fee, waive its
          minimum asset base, and/or charge a flat fee based upon certain criteria (i.e. anticipated future
          earning capacity, anticipated future additional assets, dollar amount of assets to be managed,
          related accounts, account composition, competition, negotiations with client, etc.). Please
          Note: As result of the above, similarly situated clients could pay different fees. In addition,
          similar advisory services may be available from other investment advisers for similar or lower
          fees. ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains
          available to address any questions that a client or prospective client may have regarding
          advisory fees.




 Item 8            Methods of Analysis, Investment Strategies and Risk of Loss

    A. Method of Analysis

          The Registrant may utilize, but are not limited to, the following methods of security analysis:

                 Charting - (analysis performed using patterns to identify current trends and trend
                  reversals to forecast the direction of prices)
                 Fundamental - (analysis performed on historical and present data, with the goal of
                  making financial forecasts of potential market valuation)
                 Technical – (analysis performed on historical and present data, focusing on price and
                  trade volume, to forecast the direction of prices)
                 Cyclical – (analysis performed on historical relationships between price and market
                  trends, to forecast the direction of prices)

          Every method of analysis has its own inherent risks. To perform an accurate market analysis
          the Registrant must have access to current/new market information. The Registrant has no
          control over the dissemination rate of market information; therefore, unbeknownst to the
          Registrant, certain analyses may be compiled with outdated market information, limiting the
          value of the Registrant’s analysis. Furthermore, an accurate market analysis can only produce
          a forecast of the direction of market values. There can be no assurances that a forecasted
          change in market value will materialize into actionable and/or profitable investment
          opportunities.

    B. Investment Strategies.

          The Registrant’s investment strategy is primarily focused on achieving long term results that
          have favorable risk to reward characteristics.

          The Registrant’s individual asset allocation strategies and investment strategies use a
          flexible open architecture that generally employs multi-assets strategies that utilize a variety of
          asset classes and/or investment styles and employ a variety of techniques and investment

                                                          12
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 21 of 63 Page ID
                                  #:604


       vehicles, including equities(stocks), fixed income securities, mutual funds, cash, closed-end
       funds, alternative investments and exchange traded funds (ETFs) on a discretionary basis and
       Independent Managers and private funds on a non-discretionary basis, in accordance with the
       clients designated investment objectives. (See Independent Managers discussion above in Item
       4).

       The Registrant’s asset allocation strategies primarily allocate client investment assets among
       various individual equities(stocks), fixed income securities, mutual funds, cash, closed-end
       funds, alternative investments and exchange traded funds (ETFs) on a discretionary basis and
       Independent Managers and private funds on a non-discretionary basis, in accordance with the
       clients designated investment objectives. The client’s designated investment objective
       determines the allocation to each investment vehicle.

       In contrast to the Registrant’s asset allocation strategies, the investment strategies are
       designed to achieve certain strategic investment objectives and generally employ a more
       concentrated number of asset classes and investment vehicles and may not be as diversified
       across multiple assets classes as the asset allocation strategies. An investment strategy
       may be used as a component of an asset allocation strategy depending on the client’s
       designated investment objective.

       The Registrant may employ a tactical asset allocation process, overweighting and
       underweighting various asset classes relative to their strategic asset allocation target based on
       the outlook for each asset class over the next 12 to 18 months. This tactical asset allocation
       process is based on valuation philosophy and framework, whereby asset class is ranked based
       on its relative degree of attractiveness (or unattractiveness) in terms of its valuation vis-à-vis
       its historical average valuation over time.

       In addition to the fundamental investment strategies discussed above, the Registrant may also
       recommend options transactions, a strategy that has a high level of inherent risk. (See
       discussion below in Risk of Loss). If an option strategy is recommended, it will generally be
       delivered on a limited basis via a third party manager.

       When implementing investment advice given to clients the Registrant may employ methods
       that include long term purchases (securities held at least a year) and short term purchases
       (securities sold within a year). Short term purchases may be deemed necessary due to changes
       in security valuations, market conditions or meet the cash needs of the client.

    C. Risk of Loss

       The Registrants method of analysis and investment strategies do not present any significant or
       unusual risks, however, every investment strategy has its own inherent risks and limitations.
       The risks involved for different client accounts will vary based in the client’s investment
       strategy and the type of securities or other investment held in the client’s account. The
       following are descriptions of various primary risks related to the investment strategies used by
       the Registrant. Not all possible risks are described below.

                         Management Risks. There is risk that the investment techniques and risk
                          analysis applied by the Registrant may not produce the desired results. There
                          is no guarantee that a client’s investment objective will be achieved.
                         Equity Market Risk. Equity(stock) market risks, include but are not limited
                          to, the risks that stock values will decline due to daily fluctuations in the
                          markets, and that stock values will decline over longer periods of time (e.g.

                                                      13
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 22 of 63 Page ID
                                  #:605


                           bear markets) due to general market declines of stock prices of all companies
                           regardless of an individual security’s prospects.
                          Fixed Income Risks. Fixed income investments are generally less volatile than
                           equities but are subject to risks. The risks include, without limitation, interest
                           rate risks (risks that changes in the interest rates will devalue the investment),
                           credit risks (risks of default by borrowers), or maturity risk (risk that bonds
                           or notes will change value from the time of issuance to maturity).
                          Foreign Security Risks. Risks for investing in foreign investments include that
                           they may not be subject to uniform audit, financial reporting or disclosure
                           standards, practices or requirements comparable to those companies in the
                           U.S. Foreign investments are also subject to foreign withholding taxes and
                           the risk of adverse changes in investment or exchange regulations. Finally,
                           foreign investments may involve currency risk, which is the risk that the value
                           of the foreign security will decrease due to changes in the relative value of
                           the U.S. dollar and security’s underlying foreign currency.
                          Long Term Purchases/Short Term Purchases Risk. Long term investment
                           strategies require a longer investment period to allow for the strategy to
                           potentially develop. Short term investment strategies require a shorter
                           investment time period to potentially develop but, as result of more frequent
                           trading may incur higher transactional costs and not be as tax efficient when
                           compared to a longer term strategy.
                          Options Risk. The use of options transactions as an investment strategy
                           involves a high level of inherent risk. Option transactions establish a contract
                           between two parties concerning the buying or selling of an asset at a
                           predetermined price during a specific period of time. During the term of the
                           option contract, the buyer of the option gains the right to demand fulfillment
                           by the seller. Fulfillment may take the form of either selling or purchasing a
                           security depending upon the nature of the option contract. Generally, the
                           purchase/sell or the recommendation to purchase/sell an option contract by
                           the Registrant shall be with the intent of offsetting/”hedging” a potential
                           market risk in a client’s portfolio. Please Note: Although the intent of the
                           options-related transactions that may be implemented by the Registrant is to
                           hedge against principal risk, certain of the options-related strategies (i.e.
                           straddles, short positions, etc.), may, in and of themselves, produce principal
                           volatility and/or risk. Thus, a client must be willing to accept these enhanced
                           volatility and principal risks associated with such strategies. In light of these
                           enhanced risks, client may direct the Registrant, in writing, not to employ any
                           or all such strategies for their accounts

          Please Note: Investment Risk. Different types of investments involve varying degrees of
          risk, and it should not be assumed that future performance of any specific investment or
          investment strategy (including the investments and/or investment strategies recommended or
          undertaken by the Registrant) will be profitable or equal any specific performance level(s).


 Item 9           Disciplinary Information

          The Registrant has not been the subject of any disciplinary actions.




                                                         14
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 23 of 63 Page ID
                                  #:606


 Item 10         Other Financial Industry Activities and Affiliations

    A. Neither the Registrant, nor its representatives, are registered or have an application pending
       to register, as a broker-dealer or a registered representative of a broker-dealer.

    B. Neither the Registrant, nor its representatives, are registered or have an application pending
       to register, as a futures commission merchant, commodity pool operator, a commodity trading
       advisor, or a representative of the foregoing.

    C.
         1. Affiliated Private Investment Fund. The Registrant is the investment adviser to The
            Keller Late Stage VC Fund, LP (“affiliated private fund”). The affiliated private fund is no
            longer open for investment, and is in the ongoing process of liquidating and winding
            down its operations.

         2. Publicly Traded Holding Company. The Registrant is wholly-owned by First
            Foundation Inc. (FFI). FFI’s common stock is publicly traded on the NASDAQ Global
            Market under the symbol “FFWM”. Since FFI is a publicly traded company, the
            ownership of that entity changes on a regular basis. In addition, FFI, through its Board
            of Directors have approved stock option plans to grant options to employees and
            directors of FFI. Certain members of the board of directors and executives of FFI and
            the Registrant own or have options to own stock in FFI. The Registrant will not purchase
            FFI stock or options for its clients, unless expressly requested to do so by a client. To
            the extent that a client wishes to own FFI stock or options, the Registrant generally
            recommends that FFI stock or options be held in an account not managed or supervised
            by the Registrant. The Registrant will not follow or track the performance of FFI and
            will not provide ongoing monitoring or review of FFI stock or options held in a client’s
            account. Upon your request, the Registrant will consult with you regarding the
            disposition of FFI stock or options on an annual basis (unless you advise us, in writing,
            that you desire more frequent consultation). However, you will remain responsible for
            all decisions and consequences regarding FFI stock or options, including decisions
            regarding the retention or sale of FFI stock or options, or a portion thereof, regardless
            of whether FFI stock or options are reflected on any supplemental account reports
            prepared by the Registrant. The Registrant will have no proxy voting responsibility with
            respect to FFI stock. The Registrant will not take any action with respect to FFI stock
            or options unless and until specifically requested by you in writing (email will
            suffice). The Registrant is not in the business of accepting client orders for the purchase
            or sale of securities. Accordingly, upon receipt of any such request, the Registrant will
            endeavor, but cannot guarantee, that any transaction will be effected on the day received
            or at any specific time or price. The market value of any FFI stock or options will not be
            included in assets under management for purpose of determining the Registrant’s
            investment advisory fee(s).

         3. Affiliated Bank. The Registrant is a wholly owned subsidiary of First Foundation Inc.
            (“FFI”), which is a holding company that also owns First Foundation Bank (“FFB”). FFI
            and/or its Principals and representatives provide two separate and distinct services: (1)
            investment advisory services as an SEC registered investment adviser through the
            Registrant, and (2) banking, trust and philanthropic and wealth management consulting
            services through FFB. Clients may engage the Registrant or its representatives for either
            or both services. Clients seeking banking, trust or philanthropic and wealth management
            consulting services will be referred to a FFB associate. However, no investment advisory
            client is required to engage the Registrant or its representatives for banking services, and

                                                       15
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 24 of 63 Page ID
                                  #:607


         no banking client is required to engage the Registrant or its representatives for investment
         advisory services.

         If the Registrant or its representatives are engaged by a client for banking services, the
         banking service shall not include any investment advisory services. Clients that receive
         cash proceeds as a result of any banking transaction are not obligated in any manner to
         engage the Registrant or its representative in its separate role as an investment adviser to
         invest those proceeds on their behalf. If the Registrant is engaged for investment advisory
         services, a copy of the Registrant’s Brochure shall be provided discussing the scope of its
         investment advisory services and fees charged, and stating that any corresponding
         investment advisory engagement of the Registrant shall be subject to the terms and
         conditions of a separate written agreement. The Principals and/or representatives of the
         Registrant may be shareholders of FFI thereby creating a conflict of interest if banking,
         loan, trust or consulting services through FFB incur less favorable banking or loan
         costs/terms than the account would have otherwise incurred had banking, loan, trust or
         consulting services been engaged through alternative service providers.

         As indicated above, the Registrant is affiliated with FFB. Financial instruments such as
         Money Market Funds or Certificates of Deposit offered by FFB may be recommended
         and utilized by the Registrant in the management of advisory accounts. Please Note: This
         arrangement creates a conflict of interest. In light of the conflict of interest, a client may
         direct the Registrant, in writing, not to purchase FFB investments/products for
         his/her/its accounts.

         In the event that a client requires a banking relationship (i.e., a bank account, loan, trust
         services, consulting services, etc.), the Registrant’s employees may refer the client to FFB,
         in return for which referral the employee may be compensated (generally, employee
         referrals will be considered when determining the employee’s quarterly and/or annual
         bonus). This referral arrangement creates a conflict of interest. In light of the conflict of
         interest, no client is under any obligation to use FFB’s services, and the Registrant shall
         work with any bank of the client’s choosing.

         In the event that a client of the Registrant and/or customer of FFB requires insurance-
         related services, FFB may refer the client to First Foundation Insurance Services, a
         licensed insurance agency owned by FFB, or an unaffiliated licensed insurance agency, as
         a result of which First Foundation Insurance Services (the Registrant’s affiliate) shall
         generally receive a commission, thereby creating a conflict of interest. In addition, the
         referring Registrant employee may indirectly be compensated (generally, such employee
         referrals will be considered when determining the employee’s quarterly and/or annual
         bonus). In light of the conflict of interest, no client is under any obligation to use First
         Foundation Insurance Services, and the Registrant shall work with any insurance agent of
         the client’s choosing.

         FFB Referrals: In addition to referrals from the Registrant’s employees to FFB, FFB
         employees may refer prospective clients to the Registrant, in return for which referral the
         FFB employee may be compensated either directly by the Registrant and/or such referrals
         will be considered by FFB when determining the employee’s quarterly and/or annual
         bonus. Given the commonality of ownership and control of the Registrant and FFB, FFB
         is an affiliated solicitor as defined under Rule 206(4)-3 of the Investment Advisers Act of
         1940, and, as such the FFB employee is not required to present a copy of the Registrant’s
         Brochure, nor a separate disclosure statement indicating that he/she may receive referral


                                                    16
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 25 of 63 Page ID
                                  #:608


            compensation, at the time of the introduction to the Registrant. See disclosure at Item
            14.B below.

            The Registrant’s Chief Compliance Officer, Greg Bruce, shall remain available to
            address any questions that a client or prospective client may have regarding the
            above conflicts of interest.

    D. The Registrant does not receive, directly or indirectly, compensation from investment
       managers that it recommends or selects for its clients.


 Item 11         Code of Ethics, Participation or Interest in Client Transactions and
                 Personal Trading

    A. The Registrant maintains an investment policy relative to personal securities transactions. This
       investment policy is part of Registrant’s overall Code of Ethics, which serves to establish a
       standard of business conduct for all of Registrant’s Representatives that is based upon
       fundamental principles of openness, integrity, honesty and trust, a copy of which is available
       upon request.
        In accordance with Section 204A of the Investment Advisers Act of 1940, the Registrant also
        maintains and enforces written policies reasonably designed to prevent the misuse of material
        non-public information by the Registrant or any person associated with the Registrant.

    B. As stated more fully in Item 10, the Registrant is wholly-owned by First Foundation Inc.
       (FFI). FFI, through its Board of Directors have approved stock option plans to grant options
       to certain of the Registrant’s Principals, affiliates, or related persons. Certain members of the
       board of directors and executives of FFI and the Registrant own or have options to own stock
       in FFI. The Registrant does not generally recommend to clients, or buy or sell for client
       accounts, FFI stock or options, except upon explicit request. However, these transactions
       present a conflict of interest for certain of the Registrant’s related persons, including FFI’s
       directors, officers, and employees who all generally have an aligned incentive for higher FFI
       stock prices. To address this conflict, as discussed more fully in Item 10, the Registrant will
       not purchase FFI stock or options for a client account, unless expressly requested by a
       client. The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to
       address any questions regarding this conflict of interest.

    C. The Registrant and/or representatives of the Registrant may buy or sell securities that are also
       recommended to clients. This practice creates a situation where the Registrant and
       representatives of the Registrant are in a position to materially benefit from the sale or
       purchase of those securities. Therefore, this situation creates a conflict of interest. Practices
       such as “scalping” (i.e., a practice whereby the owner of shares of a security recommends that
       security for investment and then immediately sells it at a profit upon the rise in the market
       price which follows the recommendation) could take place if the Registrant did not have
       adequate policies in place to detect such activities. In addition, this requirement can help detect
       insider trading, “front-running” (i.e., personal trades executed prior to those of the Registrant’s
       clients) and other potentially abusive practices.
        The Registrant has a personal securities transaction policy in place to monitor the personal
        securities transactions and securities holdings of each of the Registrant’s “Access Persons”.
        The Registrant’s securities transaction policy requires that an Access Person of the Registrant
        must provide the Chief Compliance Officer or his/her designee with a written report of their


                                                       17
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 26 of 63 Page ID
                                  #:609


        current securities holdings within ten (10) days after becoming an Access Person. Additionally,
        each Access Person must provide the Chief Compliance Officer or his/her designee with a
        written report of the Access Person’s current securities holdings at least once each twelve (12)
        month period thereafter on a date the Registrant selects.

    D. The Registrant and/or representatives of the Registrant may buy or sell securities, at or around
       the same time as those securities are recommended to clients. This practice creates a situation
       where the Registrant and/or representatives of the Registrant are in a position to materially
       benefit from the sale or purchase of those securities. Therefore, this situation creates a conflict
       of interest. As indicated above in Item 11 C, the Registrant has a personal securities transaction
       policy in place to monitor the personal securities transaction and securities holdings of each
       of Registrant’s Access Persons.


 Item 12         Brokerage Practices

         In the event that the client requests that Registrant recommend a broker-dealer/custodian for
        execution and/or custodial services, Registrant generally recommends that investment
        advisory accounts be maintained at Charles Schwab, TD Ameritrade and/or Fidelity. Prior to
        engaging Registrant to provide investment management services, the client will be required to
        enter into a formal Investment Advisory Agreement with Registrant setting forth the terms and
        conditions under which Registrant shall advise on the client's assets, and a separate
        custodial/clearing agreement with each designated broker-dealer/custodian.
        Factors that Registrant considers in recommending Charles Schwab, TD Ameritrade and/or
        Fidelity (or any other broker-dealer/custodian to clients) include historical relationship with
        Registrant, financial strength, reputation, technology, execution capabilities, pricing, research,
        and service. Although the commissions and/or transaction fees paid by Registrant’ clients shall
        comply with Registrant’ duty to seek best execution, a client may pay a transaction fee that is
        higher than another qualified broker-dealer might charge to effect the same transaction where
        Registrant determines, in good faith, that the transaction fee is reasonable. In seeking best
        execution, the determinative factor is not the lowest possible cost, but whether the transaction
        represents the best qualitative execution, taking into consideration the full range of a broker-
        dealer’s services, including the value of research provided, execution capability, commission
        rates, and responsiveness. Accordingly, although Registrant will seek competitive rates, it may
        not necessarily obtain the lowest possible commission rates for client account transactions.
        The brokerage commissions or transaction fees charged by the designated broker-
        dealer/custodian are exclusive of, and in addition to, Registrant’s investment advisory fee.
        Non-Soft Dollar Research and Benefits: Registrant receives from Charles Schwab, TD
        Ameritrade and/or Fidelity (and potentially other broker-dealers, custodians, investment
        platforms, unaffiliated investment managers, vendors, or fund sponsors) free or discounted
        support services and products. Certain of these products and services assist the Registrant to
        better monitor and service client accounts maintained at these institutions. The support
        services that Registrant obtains can include investment-related research; pricing information
        and market data; compliance or practice management-related publications; discounted or free
        attendance at conferences, educational or social events; or other products used by Registrant
        to further its investment management business operations.

        Certain of the support services or products received may assist the Registrant in managing and
        administering client accounts. Others do not directly provide this assistance, but rather assist
        the Registrant to manage and further develop its business enterprise.




                                                       18
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 27 of 63 Page ID
                                  #:610


      Charles Schwab has agreed to pay up to $5,000 the Registrant would have otherwise incurred
      for technology and research. This payment is not contingent upon the Registrant committing
      any specific amount of business to Charles Schwab in trading commissions or assets in custody
      but it does create a conflict of interest. This creates an incentive for the Registrant to
      recommend Charles Schwab in order for the Registrant to receive Charles Schwab’s payment for
      services for which it would otherwise have to pay.

      Registrant’s clients do not pay more for investment transactions effected or assets maintained
      at Charles Schwab, TD Ameritrade and/or Fidelity or other broker-dealers and custodians because
      of these arrangements. There is no corresponding commitment made by the Registrant to any
      broker-dealer or custodian or any other entity to invest any specific amount or percentage of
      client assets in any specific mutual funds, securities or other investment products because of
      the above arrangements.

      Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address any
      questions that a client or prospective client may have regarding the above
      arrangements and any corresponding perceived conflict of interest such arrangements
      may create.

      Soft Dollar Arrangements

      In return for effecting securities transactions through a designated broker-dealer/custodian,
      Registrant qualifies to receive through its relationship with Investment Technology Group,
      Inc. certain investment research products or services which assist the Registrant in its
      investment decision making process for the client pursuant to Section 28(e) of the Securities
      Exchange Act of 1934 (generally referred to as a “soft-dollar” arrangement). Investment
      research products or services received by Registrant may include, but are not limited to,
      analyses pertaining to specific securities, companies or sectors; market, financial and economic
      studies and forecasts; financial publications, portfolio management systems, and statistical and
      pricing services. Although the commissions paid by Registrant's clients shall comply with the
      Registrant's duty to seek best execution, a client may pay a commission that is higher than
      another qualified broker-dealer might charge to effect the same transaction where the
      Registrant determines, in good faith, that the commission is reasonable in relation to the value
      of the brokerage and research services received. In seeking best execution, the determinative
      factor is not the lowest possible cost, but whether the transaction represents the best
      qualitative execution, taking into consideration the full range of broker-dealer services,
      including the value of research provided, execution capability, commission rates, and
      responsiveness. Accordingly, although Registrant will seek competitive rates, it may not
      necessarily obtain the lowest possible commission rates for client account transactions.
      Although the investment research products or services that may be obtained by Registrant will
      generally be used to service all of Registrant's clients, a brokerage commission paid by a
      specific client may be used to pay for research that is not used in managing that specific client's
      account. With respect to investment research products or services obtained by the Registrant
      that have a mixed use of both a research and non-research (i.e., administrative, etc.) function,
      Registrant shall make a reasonable allocation of the cost of the product or service according
      to its use - the percentage of the product or service that provides assistance to the Registrant's
      investment decision-making process will be paid for with soft dollars while that portion which
      provides administrative or other non-research assistance will be paid for by the Registrant with
      hard dollars. The brokerage commissions or transaction fees charged by the designated broker-
      dealer/custodian are exclusive of, and in addition to, Registrant's investment management fee.



                                                      19
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 28 of 63 Page ID
                                  #:611


      The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
      any questions that a client or prospective may have regarding the above conflict of
      interest.

      TD Ameritrade Institutional

      The Registrant participates in the institutional advisor program (the “Program”) offered by TD
      Ameritrade Institutional. TD Ameritrade Institutional is a division of TD Ameritrade Inc.,
      member FINRA/SIPC (“TD Ameritrade”), an unaffiliated SEC-registered broker-dealer and
      FINRA member. TD Ameritrade offers to independent investment advisers services which
      include custody of securities, trade execution, clearance and settlement of transactions.
      Registrant receives some benefits from TD Ameritrade through its participation in the Program.
      (Please see the disclosure under Item 14 below.)

      The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
      any questions that a client or prospective may have regarding the above arrangement
      and any corresponding conflict of interest such arrangement may create.


      Directed Brokerage. Registrant recommends that its clients utilize the brokerage and
      custodial services provided by Charles Schwab, TD Ameritrade and/or Fidelity. Registrant
      generally does not accept directed brokerage arrangements (when a client requires that account
      transactions be effected through a specific broker-dealer). In such client directed
      arrangements, the client will negotiate terms and arrangements for their account with that
      broker-dealer, and Registrant will not seek better execution services or prices from other
      broker-dealers or be able to "batch" the client’s transactions for execution through other
      broker-dealers with orders for other accounts managed by Registrant As a result, a client may
      pay higher commissions or other transaction costs or greater spreads, or receive less favorable
      net prices, on transactions for the account than would otherwise be the case. Please Note: In
      the event that the client directs Registrant to effect securities transactions for the client’s
      accounts through a specific broker-dealer, the client correspondingly acknowledges that such
      direction may cause the accounts to incur higher commissions or transaction costs than the
      accounts would otherwise incur had the client determined to effect account transactions
      through alternative clearing arrangements that may be available through Registrant. Higher
      transaction costs adversely impact account performance. Please Also Note: Transactions for
      directed accounts will generally be executed following the execution of portfolio transactions
      for non-directed accounts. The Registrant’s Chief Compliance Officer, Greg Bruce,
      remains available to address any questions that a client or prospective client may have
      regarding the above arrangement.
      Aggregation. To the extent that the Registrant provides investment management services to
      its clients, the transactions for each client account generally will be effected independently,
      unless the Registrant decides to purchase or sell the same securities for several clients at
      approximately the same time. The Registrant may (but is not obligated to) combine or “bunch”
      such orders to obtain best execution, to negotiate more favorable commission rates or to
      allocate equitably among the Registrant’s clients differences in prices and commissions or
      other transaction costs that might have been obtained had such orders been placed
      independently. Under this procedure, transactions will be averaged as to price and will be
      allocated among clients in proportion to the purchase and sale orders placed for each client
      account on any given day. The Registrant shall not receive any additional compensation or
      remuneration as a result of such aggregation.



                                                    20
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 29 of 63 Page ID
                                  #:612


 Item 13         Review of Accounts

    A. For those clients to whom Registrant provides investment supervisory services, account
       reviews are conducted on an ongoing basis by the Registrant's Principals and/or
       representatives. All investment supervisory clients are advised that it remains their
       responsibility to advise the Registrant of any changes in their investment objectives and/or
       financial situation. All clients (in person or via telephone) are encouraged to review financial
       planning issues (to the extent applicable), investment objectives and account performance with
       the Registrant on a minimum of an annual basis.

    B. The Registrant may conduct account reviews on an other than periodic basis upon the
       occurrence of a triggering event, such as a change in client investment objectives and/or
       financial situation, market corrections and client request.

    C. Clients are provided, at least quarterly, with written transaction confirmation notices and
       regular written summary account statements directly from the broker-dealer/custodian and/or
       program sponsor for the client accounts. The Registrant may also provide a written periodic
       report summarizing account activity and performance.


 Item 14         Client Referrals and Other Compensation

        As indicated at Item 12 above, Registrant receives from Charles Schwab, TD Ameritrade and/or
        Fidelity free and discounted support services and products.

        If a client is introduced to the Registrant by either a solicitor, Registrant may pay that solicitor
        a referral fee in accordance with the requirements of Rule 206(4)-3 of the Investment Advisers
        Act of 1940, and any corresponding state securities law requirements. Any referral fee is paid
        solely from the Registrant’s investment advisory fee, and will not result in any additional charge
        to the client. If the client is introduced to the Registrant by an unaffiliated solicitor, the
        solicitor will provide each prospective client with a copy of the current version of this
        Brochure and a separate written disclosure statement disclosing the terms of the arrangement
        between the Registrant and the solicitor, including the compensation to be paid by the
        Registrant to the solicitor.

        Schwab Advisor Network
        Registrant receives client referrals from Charles Schwab through Registrant’s participation in
        Schwab Advisor Network™ (“the Service”), designed to help investors find an independent
        investment advisor. Charles Schwab is a broker-dealer independent and unaffiliated with
        Registrant. Charles Schwab does not supervise Registrant and has no responsibility for
        Registrant’s management of clients’ portfolios or Registrant’s other advice or services.
        Registrant pays Charles Schwab fees to receive client referrals through the Service. Registrant’s
        participation in the Service may raise potential conflicts of interest described below.

        Registrant pays Charles Schwab a Participation Fee on all referred clients’ accounts that are
        maintained in custody at Charles Schwab and a Non-Charles Schwab Custody Fee on all accounts
        that are maintained at, or transferred to, another custodian. The Participation Fee paid by
        Registrant is a percentage of the fees owed by the client to Registrant or a percentage of the
        value of the assets in the client’s account, subject to a minimum Participation Fee. Registrant
        pays Charles Schwab the Participation Fee for so long as the referred client’s account remains
        in custody at Charles Schwab. The Participation Fee is billed to Registrant quarterly and may be
        increased, decreased or waived by Charles Schwab from time to time. The Participation Fee is

                                                        21
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 30 of 63 Page ID
                                  #:613


      paid by Registrant and not by the client. Registrant has agreed not to charge clients referred
      through the Service fees or costs greater than the fees or costs Registrant charges clients with
      similar portfolios (pursuant to Registrant’s standard fee schedule as in effect from time to
      time) who were not referred through the Service.

       Registrant generally pays Charles Schwab a Non- Charles Schwab Custody Fee if custody of a
      referred client’s account is not maintained by, or assets in the account are transferred from
      Charles Schwab, unless the client was solely responsible for the decision not to maintain custody
      at Charles Schwab. The Non- Charles Schwab Custody Fee is a one-time payment equal to a
      percentage of the assets placed in custody other than at Schwab. The Non- Charles Schwab
      Custody Fee is higher than the Participation Fees Registrant generally would pay in a single
      year. Thus, Registrant will have an incentive to recommend that client accounts be held in
      custody at Charles Schwab.

      The Participation and Non- Charles Schwab Custody Fees will be based on assets in accounts
      of Registrant’s clients who were referred by Charles Schwab and those referred clients’ family
      members living in the same household. Thus, Registrant will have incentives to encourage
      household members of clients referred through the Service to maintain custody of their
      accounts and execute transactions at Charles Schwab and to instruct Charles Schwab to debit
      Registrant’s fees directly from the accounts.

      For accounts of Registrant’s clients maintained in custody at Charles Schwab, Charles Schwab will
      not charge the client separately for custody but will receive compensation from Registrant’s
      clients in the form of commissions or other transaction-related compensation on securities
      trades executed through Charles Schwab. Charles Schwab also will receive a fee (generally lower
      than the applicable commission on trades it executes) for clearance and settlement of trades
      executed through broker-dealers other than Charles Schwab. Charles Schwab’s fees for trades
      executed at other broker-dealers are in addition to the other broker-dealers fees. Thus,
      Registrant has an incentive to cause trades to be executed through Charles Schwab rather than
      another broker-dealer. Registrant nevertheless acknowledges its duty to seek best execution
      of trades for client accounts. Trades for client accounts held in custody at Charles Schwab may
      be executed through a different broker-dealer than trades for Registrant’s other clients. Thus,
      trades for accounts custodied at Charles Schwab may be executed at different times and different
      prices than trades for other accounts that are executed at other broker-dealers.


      TD Ameritrade Institutional

      As disclosed under Item 12 above, Registrant participates in TD Ameritrade’s institutional
      customer program and Registrant may recommend TD Ameritrade to clients for custody and
      brokerage services. There is no direct link between Registrant’s participation in the program
      and the investment advice it gives to its clients, although Registrant receives economic benefits
      through its participation in the program that are typically not available to TD Ameritrade retail
      investors. These benefits include the following products and services (provided free or at a
      discount): receipt of duplicate client statements and confirmations; research related products
      and tools; consulting services; access to a trading desk serving Registrant participants; access
      to block trading (which provides the ability to aggregate securities transactions for execution
      and then allocate the appropriate shares to client accounts); the ability to have advisory fees
      deducted directly from client accounts; access to an electronic communications network for
      client order entry and account information; access to mutual funds with no transaction fees
      and to certain institutional money managers; and discounts on compliance, marketing,
      research, technology, and practice management products or services provided to Registrant by

                                                     22
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 31 of 63 Page ID
                                  #:614


      third party vendors. TD Ameritrade may also have paid for business consulting and professional
      services received by Registrant’s related persons. These products or services may assist
      Registrant in managing and administering client accounts, including accounts not maintained
      at TD Ameritrade. Other services made available by TD Ameritrade are intended to help
      Registrant manage and further develop its business enterprise. The benefits received by
      Registrant or its personnel through participation in the program do not depend on the amount
      of brokerage transactions directed to TD Ameritrade. As part of its fiduciary duties to clients,
      Registrant endeavors at all times to put the interests of its clients first. Clients should be aware,
      however, that the receipt of economic benefits by Registrant or its related persons in and of
      itself creates a conflict of interest and may indirectly influence the Registrant’s choice of TD
      Ameritrade for custody and brokerage services.

      Registrant may receive client referrals from TD Ameritrade through its participation in TD
      Ameritrade AdvisorDirect. In addition to meeting the minimum eligibility criteria for
      participation in AdvisorDirect, Registrant may have been selected to participate in
      AdvisorDirect based on the amount and profitability to TD Ameritrade of the assets in, and
      trades placed for, client accounts maintained with TD Ameritrade. TD Ameritrade is a discount
      broker-dealer independent of and unaffiliated with Registrant and there is no employee or
      agency relationship between them. TD Ameritrade has established AdvisorDirect as a means
      of referring its brokerage customers and other investors seeking fee-based personal investment
      management services or financial planning services to independent investment advisors. TD
      Ameritrade does not supervise Registrant and has no responsibility for Registrant’s
      management of client portfolios or Registrant’s other advice or services. Registrant pays TD
      Ameritrade an on-going fee for each successful client referral. For referrals that occurred
      through AdvisorDirect before April 10, 2017, this fee is a percentage (not to exceed 25%) of
      the advisory fee that the client pays to Registrant (“Solicitation Fee”). For successful referrals
      made on or after June 9, 2017 the Solicitation Fee is an annualized fee based in the amount of
      referred client assets that does not exceed 25% of 1%, unless such client assets are subject to
      a Special Services Addendum. In the case of a special Services Addendum, the Solicitation Fee
      an annualized fee based on the amount of referred client assets that does not exceed 10% of
      1%. Registrant will also pay TD Ameritrade the Solicitation Fee on any assets received by
      Registrant from any of a referred client’s family members, including a spouse, child or any
      other immediate family member who resides with the referred client and hired Registrant on
      the recommendation of such referred client. Registrant will not charge clients referred through
      AdvisorDirect any fees or costs higher than its standard fee schedule offered to its clients or
      otherwise pass Solicitation Fees paid to TD Ameritrade to its clients. For information regarding
      additional or other fees paid directly or indirectly to TD Ameritrade, please refer to the TD
      Ameritrade AdvisorDirect Disclosure and Acknowledgement Form.

      Registrant’s participation in AdvisorDirect raises potential conflicts of interest. TD Ameritrade
      will most likely refer clients through AdvisorDirect to investment advisors that encourage their
      clients to custody their assets at TD Ameritrade and whose client accounts are profitable to TD
      Ameritrade. Consequently, in order to obtain client referrals from TD Ameritrade, Registrant
      may have an incentive to recommend to clients that the assets under management by
      Registrant be held in custody with TD Ameritrade and to place transactions for client accounts
      with TD Ameritrade. In addition, Registrant has agreed not to solicit clients referred to it
      through AdvisorDirect to transfer their accounts from TD Ameritrade or to establish brokerage
      or custody accounts at other custodians, except when its fiduciary duties require doing so.
      Registrant’s participation in AdvisorDirect does not diminish its duty to seek best execution
      of trades for client accounts.



                                                       23
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 32 of 63 Page ID
                                  #:615


       Registrant serves on the TD Ameritrade Institutional President’s Council (“Council”). The
       Council consists of former Advisor Panel Members who are independent investment advisors
       that advise TD Ameritrade Institutional (“TDA Institutional”) on issues relevant to the
       independent Advisor community. The Registrant may be called upon periodically to attend
       Advisor Panel meetings and participate on conference calls or outreaches on an as needed
       basis. Investment advisors are invited to serve on the Council for an ongoing term by TDA
       Institutional senior management. At times, Council members are provided confidential
       information about TDA Institutional initiatives. Council Members are required to sign a
       confidentiality agreement. TD Ameritrade does not compensate Council Members. The
       benefits received by the Registrant or its personnel by serving on the Council do not depend
       on the amount of brokerage transactions directed to TD Ameritrade. Clients should be aware,
       however, the receipt of economic benefits by Registrant or its related person in and of itself
       creates a potential conflict of interest and may inadvertently influence the Registrant’s
       recommendation of TD Ameritrade for custody and brokerage services.

       The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
       any questions that a client or prospective client may have regarding the above
       arrangements and any corresponding conflict of interest any such arrangement may
       create.


 Item 15        Custody

       Registrant shall have the ability to deduct its advisory fee from the client’s custodial account.
       Clients are provided with written transaction confirmation notices, and a written summary
       account statement directly from the custodian (i.e., Charles Schwab, TD Ameritrade, Fidelity, etc.)
       at least quarterly. Please Note: To the extent that Registrant provides clients with periodic
       account statements or reports, the client is urged to compare any statement or report provided
       by Registrant with the account statements received from the account custodian. Please Also
       Note: The account custodian does not verify the accuracy of Registrant’s advisory fee
       calculation.

       Certain clients have established asset transfer authorizations that permit the qualified
       custodian to rely upon instructions from Registrant to transfer client funds or securities to
       third parties. These arrangements are disclosed at Item 9 of Part 1 of Form ADV. However,
       in accordance with the guidance provided in the SEC’s February 21, 2017 Investment Adviser
       Association No-Action Letter, the affected accounts are not subject to an annual surprise CPA
       examination. In addition, certain of the Registrant’s employees may serve clients in a trustee
       capacity, which service result in the Registrant being deemed to have custody of the
       corresponding assets, as also disclosed at Item 9 of Part 1 of Form ADV. However, when
       serving in a trustee capacity, the Registrant is subject to an annual surprise CPA examination
       relative to the affected accounts.

       The Registrant can also be deemed to have custody of certain client account assets due to its
       relationship with its affiliate, First Foundation Bank. As indicated above, the Registrant is
       subject to an annual surprise CPA examination. In addition, First Foundation Bank undergoes
       an annual internal controls report performed by a Public Company Accounting Oversight
       Board (PCAOB) registered and inspected accountant relating to those assets. First Foundation
       Bank provides a copy of the PCAOB report to the Registrant.

       As mentioned previously, the Registrant is the investment adviser to The Keller Late Stage
       VC Fund, LP (the “affiliated private fund”). Some cash assets of the affiliated private fund are held

                                                        24
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 33 of 63 Page ID
                                  #:616


       at the Registrant’s affiliate, First Foundation Bank. The affiliated private fund is subject to an
       annual certified audited performed by a PCAOB registered and inspected accountant. A copy
       of the audited financial statements are provided to each affiliated private fund investor. As
       indicated above, the affiliated private fund is no longer open for investment, and is in the ongoing
       process of liquidating and winding down its operations.

       ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains available to
       address any questions that a client or prospective client may have regarding custody-related
       issues.



 Item 16        Investment Discretion

       The client can determine to engage the Registrant to provide investment advisory services on
       a discretionary basis. Prior to the Registrant assuming discretionary authority over a client’s
       account, the client shall be required to execute an Investment Advisory Agreement, naming the
       Registrant as the client’s attorney and agent in fact, granting the Registrant full authority to
       buy, sell, or otherwise effect investment transactions involving the assets in the client’s name
       found in the discretionary account.

       Clients who engage the Registrant on a discretionary basis may, at any time, impose
       restrictions, in writing, on the Registrant’s discretionary authority (i.e. limit the
       types/amounts of particular securities purchased for their account, exclude the ability to
       purchase securities with an inverse relationship to the market, limit or proscribe the
       Registrant’s use of margin, etc.).


 Item 17        Voting Client Securities

       Unless the client directs otherwise in writing, the Registrant is responsible for voting client
       proxies. However, the client shall maintain exclusive responsibility for all legal proceedings or
       other type events pertaining to the account assets, including, but not limited to, class action
       lawsuits.). The Registrant shall vote proxies in accordance with its Proxy Voting Policy, a copy
       of which is available upon request. The Registrant shall monitor corporate actions of individual
       issuers and investment companies consistent with the Registrant’s fiduciary duty to vote
       proxies in the best interests of its clients. Although the factors which Registrant will consider
       when determining how it will vote differ on a case by case basis, they may, but are not limited
       to, include the following: a review of recommendations from issuer management, shareholder
       proposals, cost effects of such proposals, effect on employees and executive and director
       compensation. With respect to individual issuers, the Registrant may be solicited to vote on
       matters including corporate governance, adoption or amendments to compensation plans
       (including stock options), and matters involving social issues and corporate responsibility.
       With respect to investment companies (e.g., mutual funds), the Registrant may be solicited to
       vote on matters including the approval of advisory contracts, distribution plans, and mergers.
       The Registrant maintains records pertaining to proxy voting as required by Rule 204-2 under
       the Advisers Act. In addition, information pertaining to how the Registrant voted on any
       specific proxy issue is also available upon written request. Requests should be made by
       contacting the Registrant’s Chief Compliance Officer, Greg Bruce.




                                                       25
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 34 of 63 Page ID
                                  #:617


 Item 18         Financial Information

    A. The Registrant does not solicit fees of more than $1,200, per client, six months or more in
       advance.

    B. The Registrant is unaware of any financial condition that is reasonably likely to impair its ability
       to meet its contractual commitments relating to its discretionary authority over certain client
       accounts.

    C. The Registrant has not been the subject of a bankruptcy petition.

        ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce,
        remains available to address any questions that a client or prospective client may have
        regarding the above disclosures and arrangements.




                                                        26
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 35 of 63 Page ID
                                  #:618




                          Exhibit 4
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 36 of 63 Page ID
                                  #:619




 Item 1         Cover Page




                    First Foundation Advisors
                           SEC File Number: 801 – 35973


                                      Brochure
                                  Dated 03/22/2019

           Contact: Greg Bruce, Chief Compliance Officer
              18101 Von Karman Avenue, Suite 700
                      Irvine, California 92612
                          www.ff-inc.com




 This brochure provides information about the qualifications and business practices of First
 Foundation Advisors (the “Registrant”). If you have any questions about the contents of this
 brochure, please contact us at (949) 476-0300 or gbruce@ff-inc.com. The information in this brochure
 has not been approved or verified by the United States Securities and Exchange Commission or by
 any state securities authority.

 Additional information about First Foundation Advisors also is available on the SEC’s website at
 www.adviserinfo.sec.gov.

 References herein to First Foundation Advisors as a “registered investment adviser” or any reference
 to being “registered” does not imply a certain level of skill or training.
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 37 of 63 Page ID
                                  #:620


 Item 2             Material Changes
 Since last year’s Annual Amendment filing on April 2, 2018, there have been no material changes made to
 First Foundation Advisors’ (the “Registrant”) disclosure statement. However, the Registrant at Items 4, 5, 7
 and 15 below, has made certain disclosure additions and enhancements regarding financial planning
 limitations, retirement rollovers, advisory fees, conflicts of interest, margin, and custody.

 ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
 any questions that a client or prospective client may have regarding the below changes and additions, or any
 other issue pertaining to this Brochure.


 Item 3             Table of Contents



 Item 1    Cover Page .................................................................................................................................... 1
 Item 2    Material Changes ........................................................................................................................... 2
 Item 3    Table of Contents .......................................................................................................................... 2
 Item 4    Advisory Business .......................................................................................................................... 3
 Item 5    Fees and Compensation ................................................................................................................. 9
 Item 6    Performance-Based Fees and Side-by-Side Management .............................................................. 11
 Item 7    Types of Clients ........................................................................................................................... 12
 Item 8    Methods of Analysis, Investment Strategies and Risk of Loss ...................................................... 12
 Item 9    Disciplinary Information .............................................................................................................. 14
 Item 10   Other Financial Industry Activities and Affiliations...................................................................... 15
 Item 11   Code of Ethics, Participation or Interest in Client Transactions and Personal Trading ................. 17
 Item 12   Brokerage Practices ...................................................................................................................... 18
 Item 13   Review of Accounts ..................................................................................................................... 21
 Item 14   Client Referrals and Other Compensation .................................................................................... 21
 Item 15   Custody ....................................................................................................................................... 24
 Item 16   Investment Discretion ................................................................................................................. 25
 Item 17   Voting Client Securities ................................................................................................................ 25
 Item 18   Financial Information .................................................................................................................. 26




                                                                           2
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 38 of 63 Page ID
                                  #:621


 Item 4           Advisory Business

    A. First Foundation Advisors (the “Registrant”) is a corporation formed on December 12, 1985
       in the State of California. The Registrant became registered as an investment adviser in
       February 1990. John A. Hakopian is the Registrant’s President. The Registrant is owned by
       First Foundation Inc. (FFI). FFI’s common stock is publicly traded on the NASDAQ Global
       Market under the symbol “FFWM” and the ownership of that entity will change on a regular
       basis.

     B. As discussed below, the Registrant offers to its clients, directly or through one of its affiliated
        entities, investment advisory services, and, to the extent specifically requested by a client,
        financial planning and related consulting services.

          INVESTMENT ADVISORY SERVICES

           The client can engage Registrant to provide discretionary and/or non-discretionary
           investment advisory services to individuals, families, businesses, and retirement plans (see
           below). Before engaging Registrant to provide investment advisory services, clients are
           required to enter into an agreement with Registrant setting forth the terms and conditions of
           the engagement, describing the scope of the services to be provided, and the fees that a client
           will incur (see fee schedule at Item 5 below). Registrant provides investment advisory services
           specific to the needs of each client. Before providing investment advisory services, Registrant
           will determine the client’s investment objectives. Registrant will then allocate (or recommend
           that the client allocate) the assets in a client’s portfolio consistent with their designated
           investment objectives. To the extent requested by an individual client, Registrant will
           generally provide financial planning and consulting services. In the event that the client
           requires extraordinary planning or consultation services, the Registrant may determine to
           charge a client for such additional services pursuant to a stand-alone written agreement (see
           Limitations below).

          ERISA PLAN ENGAGEMENTS: Registrant may be engaged to provide investment
          advisory services to ERISA retirement plans, where the Firm manages plan assets consistent
          with the investment objective designated by the plan sponsor. In such engagements, the
          Registrant will serve as an investment fiduciary as that term is defined under the Employee
          Retirement Income Security Act of 1974 (“ERISA”). The Registrant will generally provide
          services on an “assets under management” fee basis per the terms and conditions of an
          Investment Advisory Agreement between the Plan and the Registrant. Registrant may also
          provide investment advisory services to participant directed retirement plans per the terms
          and conditions of a Retirement Plan Consulting Agreement between Registrant and the plan.
          For such engagements, Registrant shall assist the plan with the selection of an investment
          platform from which plan participants can make their respective investment choices, and, to
          the extent engaged to do so, may also provide education to assist the participants with their
          decision making process.

          SUB-ADVISED MUTUAL FUNDS AND CONFLICT OF INTEREST: Pursuant to a
          written sub-advisory agreement, the Registrant serves as a sub-adviser to a registered
          investment company under the Investment Company Act of 1940. At this time, the Registrant
          currently serves as a sub-adviser to certain funds advised by Highland Capital Management
          Fund Advisors, L.P. The Registrant will observe the investment parameters described in the
          fund’s offering documents as well as those required by the Investment Company Act of 1940.
          A conflict of interest arises whenever the Registrant has an actual or perceived economic or
          other incentive in its management of client’s accounts in a way that benefits the Registrant. A
          conflict is present where we may invest, on a discretionary basis, in a mutual fund where we

                                                         3
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 39 of 63 Page ID
                                  #:622


      sub-advise. All else equal, the Registrant has a preference for mutual funds where it serves as
      sub-adviser. When appropriate, the Registrant’s mutual funds that it sub-advises may be held
      in client accounts (up to 100%), subject to applicable law and any account-specific
      considerations. Clients may contact us to elect not to invest in any investment product that
      we sub-advise by emailing us at gbruce@ff-inc.com or contacting Greg Bruce at (949) 476-
      0300. As discussed above, clients may elect to exclude from their accounts investments in any
      fund that the Registrant serves as subadviser. If a client has already made an investment in a
      fund that we serve as subadviser, and request selling the fund, they may incur tax consequences
      because of such election. The Registrant will comply with ERISA and Section 4975 of the
      Internal Revenue Code for all purchases of mutual funds it sub-advises in Individual
      Retirement Accounts or in qualified retirement plans subject to ERISA by providing a credit
      of advisory fees associated with the discretionary management of these funds against the
      client’s management fee set forth in Item 5 below. A credit of advisory fees associated with
      the discretionary management of these funds for other nonqualified client accounts will be
      applied in the same manner as above. The Registrant’s Chief Compliance Officer remains
      available to address any questions that a client or prospective client may have regarding the
      above conflict of interest. See Item 5 for a summary of fees associated with the Registrant’s
      Sub-Adviser services.

      FINANCIAL PLANNING AND CONSULTING SERVICES (STAND-ALONE)
      To the extent requested by a client, the Registrant may provide financial planning and/or
      consulting services (including investment and non-investment related matters, such as estate,
      tax and insurance planning, etc.) on a stand-alone separate hourly rate basis. Registrant’s
      planning and consulting fees are negotiable, but generally range from negotiable up to $350
      on an hourly rate basis, depending upon the scope and complexity of the service(s) required
      and the professional(s) rendering the service(s). Alternatively, the Registrant may charge a fixed
      rate for the project with up to 50% of the total fee due at inception and the balance due at the
      completion of the project depending on the scope of the project. Prior to engaging the
      Registrant to provide planning or consulting services, clients are generally required to enter
      into a Financial Planning and Consulting Agreement with Registrant setting forth the terms and
      conditions of the engagement (including termination), describing the scope of the services to
      be provided, an estimated fee and the portion of the fee that is due from the client prior to
      Registrant commencing services. If requested by the client, Registrant may recommend the
      services of outside professionals for additional consulting and/or implementation purposes.
      The client is under no obligation to engage the services of any such recommended
      professional. The client retains absolute discretion over all such implementation decisions and
      is free to accept or reject any recommendation from the Registrant. Registrant’s consulting
      services pursuant to this agreement do not include investment implementation, supervisory,
      management, or reporting services, nor the regular review or monitoring of the client’s
      investment portfolio. In the event the client desires the Registrant to provide investment
      supervisory or management services, such engagement shall be set forth in a separate Investment
      Advisory Agreement between the Registrant and the client, for which services Registrant shall be
      paid a separate and additional fee.

      MISCELLANEOUS

      Retirement Rollovers. A client or prospective client leaving an employer typically has four
      options regarding an existing retirement plan (and may engage in a combination of these
      options): (i) leave the money in the former employer’s plan, if permitted, (ii) roll over the assets
      to the new employer’s plan, if one is available and rollovers are permitted, (iii) roll over to an
      Individual Retirement Account (“IRA”), or (iv) cash out the account value (which could,
      depending upon the client’s age, result in adverse tax consequences). If Registrant

                                                       4
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 40 of 63 Page ID
                                  #:623


      recommends that a client roll over their retirement plan assets into an account to be managed
      by Registrant, such a recommendation creates a conflict of interest if Registrant will earn
      new (or increase its current) compensation as a result of the rollover. When acting in such
      capacity, Registrant serves as a fiduciary under the Employee Retirement Income Security Act
      (ERISA), or the Internal Revenue Code, or both. No client is under any obligation to
      rollover retirement plan assets to an account managed by Registrant. Registrant’s
      Chief Compliance Officer, Greg Bruce, remains available to address any questions that
      a client or prospective client may have regarding the potential for conflict of interest
      presented by such rollover.

      Limitations of Non-Investment Consulting/Implementation Services. As indicated
      above, to the extent specifically requested by a client, the Registrant may provide
      consulting services regarding non-investment related matters, such as estate planning, tax
      planning, insurance, etc. Neither the Registrant, nor any of its representatives, serves as an
      attorney or accountant, and no portion of the Registrant’s services should be construed as
      legal or accounting advice. To the extent requested by a client, the Registrant may recommend
      the services of other professionals for certain non-investment implementation purposes (i.e.
      attorneys, accountants, insurance, etc.), including the Registrant’s insurance affiliate (See
      disclosure at Item 10.C.2). If the client engages any recommended professional, and a dispute
      arises thereafter relative to such engagement, the client agrees to seek recourse exclusively
      from and against the engaged professional. At all times, the engaged licensed professional[s]
      (i.e. attorney, accountant, insurance agent, etc.), and not Registrant, shall be responsible for
      the quality and competency of the services provided. Clients are responsible for promptly
      notifying the Registrant if there is ever any change in their financial situation or
      investment objectives so that the Registrant can review, and if necessary, revise its
      previous recommendations or services.

      Independent Managers. Registrant may allocate a portion of a client’s investment assets
      among unaffiliated independent investment managers in accordance with the client’s
      designated investment objectives. In such situations, the Independent Managers shall have
      day-to-day responsibility for the active discretionary management of the allocated assets.
      Registrant shall continue to render investment supervisory services to the client relative to the
      ongoing monitoring and review of account performance, asset allocation and client investment
      objectives. Factors which Registrant shall consider in recommending Independent Managers
      include the client’s designated investment objectives, and the manager’s management style,
      performance, reputation, financial strength, reporting, pricing, and research. Please Note:
      The investment management fee charged by any Independent Managers is separate from, and
      in addition to, Registrant’s advisory fee as set forth in the fee schedule at Item 5 below.

      Unaffiliated Private Investment Funds. Registrant may also provide investment advice
      regarding unaffiliated private investment funds. Registrant, on a non-discretionary basis, may
      recommend that certain qualified clients consider an investment in unaffiliated private
      investment funds. Registrant’s role relative to the private investment funds shall be limited to
      its initial and ongoing due diligence and investment monitoring services. If a client determines
      to become a private fund investor, the amount of assets invested in the fund(s) shall be
      included as part of “assets under management” for purposes of Registrant calculating its
      investment advisory fee. Registrant’s clients are under absolutely no obligation to consider or
      make an investment in a private investment fund(s). Please Note: Private investment funds
      generally involve various risk factors, including, but not limited to, potential for complete loss
      of principal, liquidity constraints and lack of transparency, a complete discussion of which is
      set forth in each fund’s offering documents, which will be provided to each client for review
      and consideration. Unlike liquid investments that a client may own, private investment funds

                                                      5
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 41 of 63 Page ID
                                  #:624


      do not provide daily liquidity or pricing. Each prospective client investor will be required to
      complete a Subscription Agreement, pursuant to which the client shall establish that he/she
      is qualified for investment in the fund, and acknowledges and accepts the various risk factors
      that are associated with such an investment. Please Also Note: Valuation. In the event that
      Registrant references private investment funds owned by the client on any supplemental
      account reports prepared by Registrant, the value(s) for all private investment funds owned by
      the client shall reflect the most recent valuation provided by the fund sponsor. However, if
      subsequent to purchase, the fund has not provided an updated valuation, the valuation shall
      reflect the initial purchase price. If subsequent to purchase, the fund provides an updated
      valuation, then the statement will reflect that updated value. The updated value will continue
      to be reflected on the report until the fund provides a further updated value. As result of the
      valuation process, if the valuation reflects initial purchase price or an updated value subsequent
      to purchase price, the current value(s) of an investor’s fund holding(s) could be significantly
      more or less than the value reflected on the report. Unless otherwise indicated, the client’s
      advisory fee shall be based upon the value reflected on the report. Conflict of Interest:
      Registrant may recommend that a client consider investing in a private fund that is associated
      with another Registrant client. Such a recommendation creates a conflict of interest because
      the Registrant has an economic incentive to make such recommendation (i.e., as result of the
      allocation, Registrant will assist an existing individual client from whom it currently earns, and
      anticipates it will continue to earn, investment advisory fees). If, and when, the Registrant
      makes such a recommendation, it shall disclose the specific conflict, in writing, at that time.
      Again, no client is obligated to invest in any private investment fund.


      Interval Mutual Funds. Please Note: Fund Liquidity Constraints. Registrant may utilize
      mutual funds and/or exchange traded funds that provide for limited liquidity, generally on a
      quarterly basis. Thus, if we determined that the fund was no longer performing or if you ever
      determined to transfer your account, the Fund could not be sold or transferred immediately.
      Rather, sale or transfer would need to await the quarterly permitted sale date, or longer.
      Moreover, the eventual net asset value for the Fund could be substantially different (positive
      or negative) than the Fund value on the date that the sale was requested. There can be no
      assurance that any such strategy will prove profitable or successful. In light of these enhanced
      risks/rewards, a client may direct Registrant, in writing, not to employ any or all such strategies
      for the client’s account.

      Wrap/Separate Managed Account/UMA program engagements. In the event that
      Registrant is engaged to provide investment advisory services as part of an unaffiliated wrap-
      fee program, Registrant will be unable to negotiate commissions and/or transaction costs.
      Under a wrap program, the wrap program sponsor arranges for the investor participant to
      receive investment advisory services, the execution of securities brokerage transactions,
      custody and reporting services for a single specified fee. Participation in a wrap program may
      cost the participant more or less than purchasing such services separately. If the program is
      offered on a non-wrap basis, the program sponsor will determine the broker-dealer though
      which transactions must be effected, and the amount of transaction fees and/or commissions
      to be charged to the participant investor accounts.

      Custodian Charges-Additional Fees: As discussed below at Item 5 and 12 below, when
      requested to recommend a broker-dealer/custodian for client accounts, Registrant generally
      recommends that Charles Schwab and Co., Inc. (“Charles Schwab”), Fidelity Investments (“Fidelity”)
      and/or TD Ameritrade Inc. (“TD Ameritrade”) serve as the broker-dealer/custodian for client
      investment management assets. Broker-dealers such as Schwab, Fidelity, and TD Ameritrade
      charge transaction fees for effecting securities transactions. In addition to Registrant’s
      investment advisory fee referenced in Item 5 below, the client will also incur transaction fees

                                                      6
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 42 of 63 Page ID
                                  #:625


       to purchase securities for the client’s account (i.e., mutual funds, exchange traded funds,
       individual equity and fixed income transactions, etc.). ANY QUESTIONS: Registrant’s
       Chief Compliance Officer, Greg Bruce, remains available to address any questions that
       a client or prospective client may have regarding the above.

       Tradeaway/Prime Broker Fees. Relative to its discretionary investment management
       services, when beneficial to the client, individual equity and/or fixed income transactions may
       be effected through broker-dealers other than the account custodian, in which event, the client
       generally will incur both the fee (commission, mark-up/mark-down) charged by the executing
       broker-dealer and a separate “tradeaway” and/or prime broker fee charged by the account
       custodian.

       Use of Mutual Funds and ETFs. While the Registrant may recommend allocating
       investment assets to mutual funds that are not available directly to the public, the Registrant
       may also recommend that clients allocate investment assets to publicly available mutual funds
       and exchange traded funds that the client could obtain without engaging Registrant as an
       investment adviser. However, if a client or prospective client determines to allocate investment
       assets to publicly available mutual funds or exchange traded funds without engaging Registrant
       as an investment adviser, the client or prospective client would not receive the benefit of
       Registrant’s initial and ongoing investment management services. Please Note: In addition to
       Registrant’s investment advisory fee described below, and transaction and/or custodial fees
       discussed below, clients will also incur, relative to all mutual fund and exchange traded fund
       purchases, charges imposed at the fund level (e.g. management fees and other fund expenses).
       ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains
       available to address any questions that a client or prospective client may have
       regarding the above.


       Investment Risk. Different types of investments involve varying degrees of risk, and it should
       not be assumed that future performance of any specific investment or investment strategy
       (including the investments and/or investment strategies recommended or undertaken by
       Registrant) will be profitable or equal any specific performance level(s).

       Client Obligations. The Registrant will not be required to verify any information received
       from the client or from the client’s other professionals and is expressly authorized to rely on
       the information in its possession. Clients are responsible for promptly notifying the Registrant
       if there is ever any change in their financial situation or investment objectives so that the
       Registrant can review, and if necessary, revise its previous recommendations or services.

    C. The Registrant shall provide investment advisory services specific to the needs of each client.
       Prior to providing investment advisory services, an investment adviser representative will
       ascertain each client’s investment objective(s). Thereafter, the Registrant shall allocate and/or
       recommend that the client allocate investment assets consistent with the designated
       investment objective(s). The client may, at any time, impose reasonable restrictions, in
       writing, on the Registrant’s services.

    D. Registrant does not offer a wrap fee program for its investment advisory services. However,
       Registrant is a participating investment adviser in certain unaffiliated wrap and managed
       account fee programs. There is no significant difference between how the Registrant manages
       wrap fee accounts and non-wrap fee accounts. Please Note: When managing a client’s
       account on a wrap fee basis, the Registrant shall receive as payment for its investment

                                                      7
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 43 of 63 Page ID
                                  #:626


       advisory services, the balance of the wrap fee after all other costs incorporated into the wrap
       fee have been deducted.

    E. As of December 31, 2018, the Registrant had $3,769,040,423 in assets under management on
       a discretionary basis and $165,658,897 assets under management on a non-discretionary basis.




                                                     8
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 44 of 63 Page ID
                                  #:627


 Item 5           Fees and Compensation

     A. Clients can engage the Registrant to provide investment advisory services and financial
        planning as part of a single engagement or may separately engage the Registrant for financial
        planning and consulting services. The details for each of these engagements are described
        in detail below.

          INVESTMENT ADVISORY SERVICES
          The client can engage the Registrant to provide discretionary investment advisory services and
          financial planning services on a fee-only basis. The Registrant’s annual investment advisory fee
          is based upon a percentage (%) of the market value of the assets placed under the Registrant’s
          management as follows:
                    Market Value of Portfolio             % of Assets

                    Equity and Balanced Accounts Program
                    On the First $3,000,000           1.00% Annual Fee
                    On the Next $2,000,000            0.75%
                    Amount over $5,000,000            0.50%

                    Fixed Income Accounts Program
                    On the First $2,000,000                  0.50% Annual Fee
                    On the Next $3,000,000                   0.40%
                    On the Next $5,000,000                   0.30%
                    Amount over $10,000,000                  0.25%

                    Fixed Income Short Duration Accounts Program
                    On the First $5,000,000          0.25% Annual Fee
                    On the Next $10,000,000          0.20%
                    On the Next $15,000,000          0.15%
                    On the Next $25,000,000          0.10%
                    Amount Over $55,000,000          0.05%

                    High Quality Core Individual Accounts Program
                    On the First $3,000,000           1.00% Annual Fee
                    On the Next $2,000,000            0.90%
                    On the Next $5,000,000            0.80%

          Although the Registrant will allocate client assets consistent with the client’s designated
          investment objective, the fact that the Registrant earns a higher fee for management of equity
          and balanced account strategies, presents a conflict of interest since the Registrant has an
          economic incentive to allocate more assets to equity securities to earn more compensation.
          ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce, remains
          available to address any questions regarding this conflict of interest

          The Registrant’s investment advisory fee is negotiable at Registrant’s discretion, depending
          upon objective and subjective factors including but not limited to: the amount of assets to be
          managed; portfolio composition; the scope and complexity of the engagement; the anticipated
          number of meetings and servicing needs; related accounts; future earning capacity; anticipated
          future additional assets; the professional(s) rendering the service(s); prior relationships with
          the Registrant and/or its representatives, and negotiations with the client.



                                                         9
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 45 of 63 Page ID
                                  #:628


       In limited circumstances, the Registrant may agree to a flat annual fee. As a result of these
       factors, similarly situated clients could pay different fees, the services to be provided by the
       Registrant to any particular client could be available from other advisers at lower fees, and
       certain clients may have fees different than those specifically set forth above.

       Margin Accounts: Risks/Conflict of Interest. Registrant does not recommend the use of
       margin. A margin account is a brokerage account that allows investors to borrow money to buy
       securities. By using borrowed funds, the customer is employing leverage that will magnify both
       account gains and losses. The broker charges the investor interest for the right to borrow
       money and uses the securities as collateral. Should a client determine to use margin, Registrant
       will include the entire market value of the margined assets when computing its advisory
       fee. Accordingly, Registrant’s fee shall be based upon a higher margined account value,
       resulting in Registrant earning a correspondingly higher advisory fee. As a result, the potential
       of conflict of interest arises since Registrant may have an economic disincentive to recommend
       that the client terminate the use of margin. ANY QUESTIONS: Our Chief Compliance
       Officer, Greg Bruce, remains available to address any questions that a client or
       prospective client may have regarding the use of margin.


       FINANCIAL PLANNING AND CONSULTING SERVICES (STAND-ALONE)
       To the extent requested by a client, the Registrant may provide financial planning and/or
       consulting services (including investment and non-investment related matters, such as estate,
       tax and insurance planning, etc.) on a stand-alone separate hourly rate basis. Registrant’s
       planning and consulting fees are negotiable, but generally range from negotiable up to $350
       on an hourly rate basis, depending upon the scope and complexity of the service(s) required
       and the professional(s) rendering the service(s).

       Sub-Advised Mutual Fund(s). The Registrant has been engaged as a sub-adviser to
       investment advisers of registered investment companies. The Registrant will receive from the
       mutual fund’s adviser a percentage-based fee based on the Average Daily Managed Assets of
       each fund’s assets allocated to the Registrant. The Registrant’s sub-advisory fee generally
       ranges between 0.10% and 0.30% of the Average Daily Managed Assets. Please see the
       disclosure in Item 4 above titled “SUB-ADVISED MUTUAL FUNDS AND
       POTENTIAL CONFLICT OF INTEREST” for a complete description of this
       relationship and the conflicts of interests it presents.

     B. Clients may elect to have the Registrant’s advisory fees deducted from their custodial
        account. Both Registrant's Investment Advisory Agreement and the custodial/ clearing
        agreement may authorize the custodian to debit the account for the amount of the
        Registrant's investment advisory fee and to directly remit that management fee to the
        Registrant in compliance with regulatory procedures. In the limited event that the Registrant
        bills the client directly, payment is due upon receipt of the Registrant’s invoice. The
        Registrant shall deduct fees and/or bill clients quarterly in advance, based upon the market
        value of the assets on the last business day of the previous quarter. To the extent there are
        significant inflows or outflows of client assets ($250,000 net or more) during the previous
        quarter the advisory fee may also include a prorated fee adjustment based on the date and
        value of the asset flows that may increase or decrease the quarterly advisory fee, accordingly.

     C. As discussed below, unless the client directs otherwise or an individual client’s circumstances
        require, the Registrant shall generally recommend that Charles Schwab, Fidelity and/or TD
        Ameritrade serve as the broker-dealer/custodian for client investment management assets.
        Broker-dealers such as Charles Schwab, Fidelity and TD Ameritrade charge brokerage

                                                      10
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 46 of 63 Page ID
                                  #:629


            commissions and transaction fees for effecting certain securities transactions (i.e. transaction
            fees are charged for certain mutual funds, commissions are charged for individual equity
            transactions, and mark-ups and mark-downs are charged for fixed income transactions). In
            addition, client accounts may invest in mutual funds (including money market funds) and
            ETFs that have various internal fees and expenses (i.e. management fees), which are paid by
            these funds but ultimately borne by clients as a fund shareholder. These internal fees and
            expenses are in addition to the fees charged by the Registrant.

     D. Registrant's annual investment advisory fee shall be prorated and paid quarterly, in advance,
        based upon the market value of the assets on the last business day of the previous quarter.
        To the extent there are significant inflows or outflows of client assets ($250,000 net or more)
        during the previous quarter the advisory fee may also include a prorated fee adjustment
        based on the date and value of the asset flows that may increase or decrease the quarterly
        advisory fee, accordingly. The Registrant generally requires a minimum asset base of
        $500,000.00 for investment advisory services. The Registrant, in its sole discretion, may
        charge a lower investment management fee or waive or reduce its minimum asset
        requirement based upon certain criteria (i.e. anticipated future earning capacity, anticipated
        future additional assets, dollar amount of assets to be managed, related accounts, account
        composition, negotiations with client, etc.). The Investment Advisory Agreement between the
        Registrant and the client will continue in effect until terminated by either party by written
        notice in accordance with the terms of the Investment Advisory Agreement. Upon termination,
        the Registrant shall refund the pro-rated portion of the advanced advisory fee paid based
        upon the number of days remaining in the billing quarter.

     E.      When beneficial to the client, individual fixed-income and/or equity transactions may be
            effected through broker-dealers with whom Registrant and/or the client have entered into
            arrangements for prime brokerage clearing services. This includes effecting certain client
            transactions through other SEC registered and FINRA member broker-dealers (in which
            event, the client generally will incur both the transaction fee charged by the executing
            broker-dealer and a “tradeaway” fee charged by Charles Schwab, Fidelity, or TD Ameritrade).

     F. Neither the Registrant, nor its representatives accept compensation from the sale of
        securities or other investment products.


 Item 6           Performance-Based Fees and Side-by-Side Management

          If, and when, requested by a client, the Registrant may consider entering into a performance-
          based fee arrangement with the client—that is, fees based on a share of capital gains or capital
          appreciation of the assets of a client. The Registrant will only consider a performance-fee
          arrangement for a client who at the time of entering into an engagement with the Registrant
          has at least $1,000,000 in portfolio assets managed by the Registrant, or who together with
          their spouse have a net worth of at least $2,100,000 excluding their principal residence.
          Performance-based fee arrangements create an economic incentive for Registrant to take
          additional risks in the management of a client portfolio that may be in conflict with the client’s
          current investment objectives and tolerance for risk. Unless expressly requested to the
          contrary, we would generally manage a performance-based fee account in the same manner as
          our non-performance based accounts.




                                                         11
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 47 of 63 Page ID
                                  #:630


 Item 7           Types of Clients

          The Registrant’s clients shall generally include individuals, pension and profit sharing plans,
          business entities, trusts, estates and charitable organizations. In addition, the Registrant serves
          as a sub-adviser to an investment adviser to a registered investment company. The Registrant
          generally requires a minimum asset base of $500,000.00 for investment advisory services.
          Registrant, in its sole discretion, may charge a lesser investment advisory fee, waive its
          minimum asset base, and/or charge a flat fee based upon certain criteria (i.e. anticipated future
          earning capacity, anticipated future additional assets, dollar amount of assets to be managed,
          related accounts, account composition, competition, negotiations with client, etc.). Please
          Note: As result of the above, similarly situated clients could pay different fees. In addition,
          similar advisory services may be available from other investment advisers for similar or lower
          fees. ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains
          available to address any questions that a client or prospective client may have regarding
          advisory fees.




 Item 8            Methods of Analysis, Investment Strategies and Risk of Loss

    A. Method of Analysis

          The Registrant may utilize, but are not limited to, the following methods of security analysis:

                 Charting - (analysis performed using patterns to identify current trends and trend
                  reversals to forecast the direction of prices)
                 Fundamental - (analysis performed on historical and present data, with the goal of
                  making financial forecasts of potential market valuation)
                 Technical – (analysis performed on historical and present data, focusing on price and
                  trade volume, to forecast the direction of prices)
                 Cyclical – (analysis performed on historical relationships between price and market
                  trends, to forecast the direction of prices)

          Every method of analysis has its own inherent risks. To perform an accurate market analysis
          the Registrant must have access to current/new market information. The Registrant has no
          control over the dissemination rate of market information; therefore, unbeknownst to the
          Registrant, certain analyses may be compiled with outdated market information, limiting the
          value of the Registrant’s analysis. Furthermore, an accurate market analysis can only produce
          a forecast of the direction of market values. There can be no assurances that a forecasted
          change in market value will materialize into actionable and/or profitable investment
          opportunities.

    B. Investment Strategies.

          The Registrant’s investment strategy is primarily focused on achieving long term results that
          have favorable risk to reward characteristics.

          The Registrant’s individual asset allocation strategies and investment strategies use a
          flexible open architecture that generally employs multi-assets strategies that utilize a variety of
          asset classes and/or investment styles and employ a variety of techniques and investment

                                                          12
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 48 of 63 Page ID
                                  #:631


       vehicles, including equities(stocks), fixed income securities, mutual funds, cash, closed-end
       funds, alternative investments and exchange traded funds (ETFs) on a discretionary basis and
       Independent Managers and private funds on a non-discretionary basis, in accordance with the
       clients designated investment objectives. (See Independent Managers discussion above in Item
       4).

       The Registrant’s asset allocation strategies primarily allocate client investment assets among
       various individual equities(stocks), fixed income securities, mutual funds, cash, closed-end
       funds, alternative investments and exchange traded funds (ETFs) on a discretionary basis and
       Independent Managers and private funds on a non-discretionary basis, in accordance with the
       clients designated investment objectives. The client’s designated investment objective
       determines the allocation to each investment vehicle.

       In contrast to the Registrant’s asset allocation strategies, the investment strategies are
       designed to achieve certain strategic investment objectives and generally employ a more
       concentrated number of asset classes and investment vehicles and may not be as diversified
       across multiple assets classes as the asset allocation strategies. An investment strategy
       may be used as a component of an asset allocation strategy depending on the client’s
       designated investment objective.

       The Registrant may employ a tactical asset allocation process, overweighting and
       underweighting various asset classes relative to their strategic asset allocation target based on
       the outlook for each asset class over the next 12 to 18 months. This tactical asset allocation
       process is based on valuation philosophy and framework, whereby asset class is ranked based
       on its relative degree of attractiveness (or unattractiveness) in terms of its valuation vis-à-vis
       its historical average valuation over time.

       In addition to the fundamental investment strategies discussed above, the Registrant may also
       recommend options transactions, a strategy that has a high level of inherent risk. (See
       discussion below in Risk of Loss). If an option strategy is recommended, it will generally be
       delivered on a limited basis via a third party manager.

       When implementing investment advice given to clients the Registrant may employ methods
       that include long term purchases (securities held at least a year) and short term purchases
       (securities sold within a year). Short term purchases may be deemed necessary due to changes
       in security valuations, market conditions or meet the cash needs of the client.

    C. Risk of Loss

       The Registrants method of analysis and investment strategies do not present any significant or
       unusual risks, however, every investment strategy has its own inherent risks and limitations.
       The risks involved for different client accounts will vary based in the client’s investment
       strategy and the type of securities or other investment held in the client’s account. The
       following are descriptions of various primary risks related to the investment strategies used by
       the Registrant. Not all possible risks are described below.

                         Management Risks. There is risk that the investment techniques and risk
                          analysis applied by the Registrant may not produce the desired results. There
                          is no guarantee that a client’s investment objective will be achieved.
                         Equity Market Risk. Equity(stock) market risks, include but are not limited
                          to, the risks that stock values will decline due to daily fluctuations in the
                          markets, and that stock values will decline over longer periods of time (e.g.

                                                      13
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 49 of 63 Page ID
                                  #:632


                           bear markets) due to general market declines of stock prices of all companies
                           regardless of an individual security’s prospects.
                          Fixed Income Risks. Fixed income investments are generally less volatile than
                           equities but are subject to risks. The risks include, without limitation, interest
                           rate risks (risks that changes in the interest rates will devalue the investment),
                           credit risks (risks of default by borrowers), or maturity risk (risk that bonds
                           or notes will change value from the time of issuance to maturity).
                          Foreign Security Risks. Risks for investing in foreign investments include that
                           they may not be subject to uniform audit, financial reporting or disclosure
                           standards, practices or requirements comparable to those companies in the
                           U.S. Foreign investments are also subject to foreign withholding taxes and
                           the risk of adverse changes in investment or exchange regulations. Finally,
                           foreign investments may involve currency risk, which is the risk that the value
                           of the foreign security will decrease due to changes in the relative value of
                           the U.S. dollar and security’s underlying foreign currency.
                          Long Term Purchases/Short Term Purchases Risk. Long term investment
                           strategies require a longer investment period to allow for the strategy to
                           potentially develop. Short term investment strategies require a shorter
                           investment time period to potentially develop but, as result of more frequent
                           trading may incur higher transactional costs and not be as tax efficient when
                           compared to a longer term strategy.
                          Options Risk. The use of options transactions as an investment strategy
                           involves a high level of inherent risk. Option transactions establish a contract
                           between two parties concerning the buying or selling of an asset at a
                           predetermined price during a specific period of time. During the term of the
                           option contract, the buyer of the option gains the right to demand fulfillment
                           by the seller. Fulfillment may take the form of either selling or purchasing a
                           security depending upon the nature of the option contract. Generally, the
                           purchase/sell or the recommendation to purchase/sell an option contract by
                           the Registrant shall be with the intent of offsetting/”hedging” a potential
                           market risk in a client’s portfolio. Please Note: Although the intent of the
                           options-related transactions that may be implemented by the Registrant is to
                           hedge against principal risk, certain of the options-related strategies (i.e.
                           straddles, short positions, etc.), may, in and of themselves, produce principal
                           volatility and/or risk. Thus, a client must be willing to accept these enhanced
                           volatility and principal risks associated with such strategies. In light of these
                           enhanced risks, client may direct the Registrant, in writing, not to employ any
                           or all such strategies for their accounts

          Please Note: Investment Risk. Different types of investments involve varying degrees of
          risk, and it should not be assumed that future performance of any specific investment or
          investment strategy (including the investments and/or investment strategies recommended or
          undertaken by the Registrant) will be profitable or equal any specific performance level(s).


 Item 9           Disciplinary Information

          The Registrant has not been the subject of any disciplinary actions.




                                                         14
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 50 of 63 Page ID
                                  #:633


 Item 10         Other Financial Industry Activities and Affiliations

    A. Neither the Registrant, nor its representatives, are registered or have an application pending
       to register, as a broker-dealer or a registered representative of a broker-dealer.

    B. Neither the Registrant, nor its representatives, are registered or have an application pending
       to register, as a futures commission merchant, commodity pool operator, a commodity trading
       advisor, or a representative of the foregoing.

    C.
         1. Affiliated Private Investment Fund. The Registrant is the investment adviser to The
            Keller Late Stage VC Fund, LP (“affiliated private fund”). The affiliated private fund is no
            longer open for investment, and is in the ongoing process of liquidating and winding
            down its operations.

         2. Publicly Traded Holding Company. The Registrant is wholly-owned by First
            Foundation Inc. (FFI). FFI’s common stock is publicly traded on the NASDAQ Global
            Market under the symbol “FFWM”. Since FFI is a publicly traded company, the
            ownership of that entity changes on a regular basis. In addition, FFI, through its Board
            of Directors have approved stock option plans to grant options to employees and
            directors of FFI. Certain members of the board of directors and executives of FFI and
            the Registrant own or have options to own stock in FFI. The Registrant will not purchase
            FFI stock or options for its clients, unless expressly requested to do so by a client. To
            the extent that a client wishes to own FFI stock or options, the Registrant generally
            recommends that FFI stock or options be held in an account not managed or supervised
            by the Registrant. The Registrant will not follow or track the performance of FFI and
            will not provide ongoing monitoring or review of FFI stock or options held in a client’s
            account. Upon your request, the Registrant will consult with you regarding the
            disposition of FFI stock or options on an annual basis (unless you advise us, in writing,
            that you desire more frequent consultation). However, you will remain responsible for
            all decisions and consequences regarding FFI stock or options, including decisions
            regarding the retention or sale of FFI stock or options, or a portion thereof, regardless
            of whether FFI stock or options are reflected on any supplemental account reports
            prepared by the Registrant. The Registrant will have no proxy voting responsibility with
            respect to FFI stock. The Registrant will not take any action with respect to FFI stock
            or options unless and until specifically requested by you in writing (email will
            suffice). The Registrant is not in the business of accepting client orders for the purchase
            or sale of securities. Accordingly, upon receipt of any such request, the Registrant will
            endeavor, but cannot guarantee, that any transaction will be effected on the day received
            or at any specific time or price. The market value of any FFI stock or options will not be
            included in assets under management for purpose of determining the Registrant’s
            investment advisory fee(s).

         3. Affiliated Bank. The Registrant is a wholly owned subsidiary of First Foundation Inc.
            (“FFI”), which is a holding company that also owns First Foundation Bank (“FFB”). FFI
            and/or its Principals and representatives provide two separate and distinct services: (1)
            investment advisory services as an SEC registered investment adviser through the
            Registrant, and (2) banking, trust and philanthropic and wealth management consulting
            services through FFB. Clients may engage the Registrant or its representatives for either
            or both services. Clients seeking banking, trust or philanthropic and wealth management
            consulting services will be referred to a FFB associate. However, no investment advisory
            client is required to engage the Registrant or its representatives for banking services, and

                                                       15
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 51 of 63 Page ID
                                  #:634


         no banking client is required to engage the Registrant or its representatives for investment
         advisory services.

         If the Registrant or its representatives are engaged by a client for banking services, the
         banking service shall not include any investment advisory services. Clients that receive
         cash proceeds as a result of any banking transaction are not obligated in any manner to
         engage the Registrant or its representative in its separate role as an investment adviser to
         invest those proceeds on their behalf. If the Registrant is engaged for investment advisory
         services, a copy of the Registrant’s Brochure shall be provided discussing the scope of its
         investment advisory services and fees charged, and stating that any corresponding
         investment advisory engagement of the Registrant shall be subject to the terms and
         conditions of a separate written agreement. The Principals and/or representatives of the
         Registrant may be shareholders of FFI thereby creating a conflict of interest if banking,
         loan, trust or consulting services through FFB incur less favorable banking or loan
         costs/terms than the account would have otherwise incurred had banking, loan, trust or
         consulting services been engaged through alternative service providers.

         As indicated above, the Registrant is affiliated with FFB. Financial instruments such as
         Money Market Funds or Certificates of Deposit offered by FFB may be recommended
         and utilized by the Registrant in the management of advisory accounts. Please Note: This
         arrangement creates a conflict of interest. In light of the conflict of interest, a client may
         direct the Registrant, in writing, not to purchase FFB investments/products for
         his/her/its accounts.

         In the event that a client requires a banking relationship (i.e., a bank account, loan, trust
         services, consulting services, etc.), the Registrant’s employees may refer the client to FFB,
         in return for which referral the employee may be compensated (generally, employee
         referrals will be considered when determining the employee’s quarterly and/or annual
         bonus). This referral arrangement creates a conflict of interest. In light of the conflict of
         interest, no client is under any obligation to use FFB’s services, and the Registrant shall
         work with any bank of the client’s choosing.

         In the event that a client of the Registrant and/or customer of FFB requires insurance-
         related services, FFB may refer the client to First Foundation Insurance Services, a
         licensed insurance agency owned by FFB, or an unaffiliated licensed insurance agency, as
         a result of which First Foundation Insurance Services (the Registrant’s affiliate) shall
         generally receive a commission, thereby creating a conflict of interest. In addition, the
         referring Registrant employee may indirectly be compensated (generally, such employee
         referrals will be considered when determining the employee’s quarterly and/or annual
         bonus). In light of the conflict of interest, no client is under any obligation to use First
         Foundation Insurance Services, and the Registrant shall work with any insurance agent of
         the client’s choosing.

         FFB Referrals: In addition to referrals from the Registrant’s employees to FFB, FFB
         employees may refer prospective clients to the Registrant, in return for which referral the
         FFB employee may be compensated either directly by the Registrant and/or such referrals
         will be considered by FFB when determining the employee’s quarterly and/or annual
         bonus. Given the commonality of ownership and control of the Registrant and FFB, FFB
         is an affiliated solicitor as defined under Rule 206(4)-3 of the Investment Advisers Act of
         1940, and, as such the FFB employee is not required to present a copy of the Registrant’s
         Brochure, nor a separate disclosure statement indicating that he/she may receive referral


                                                    16
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 52 of 63 Page ID
                                  #:635


            compensation, at the time of the introduction to the Registrant. See disclosure at Item
            14.B below.

            The Registrant’s Chief Compliance Officer, Greg Bruce, shall remain available to
            address any questions that a client or prospective client may have regarding the
            above conflicts of interest.

    D. The Registrant does not receive, directly or indirectly, compensation from investment
       managers that it recommends or selects for its clients.


 Item 11         Code of Ethics, Participation or Interest in Client Transactions and
                 Personal Trading

    A. The Registrant maintains an investment policy relative to personal securities transactions. This
       investment policy is part of Registrant’s overall Code of Ethics, which serves to establish a
       standard of business conduct for all of Registrant’s Representatives that is based upon
       fundamental principles of openness, integrity, honesty and trust, a copy of which is available
       upon request.
        In accordance with Section 204A of the Investment Advisers Act of 1940, the Registrant also
        maintains and enforces written policies reasonably designed to prevent the misuse of material
        non-public information by the Registrant or any person associated with the Registrant.

    B. As stated more fully in Item 10, the Registrant is wholly-owned by First Foundation Inc.
       (FFI). FFI, through its Board of Directors have approved stock option plans to grant options
       to certain of the Registrant’s Principals, affiliates, or related persons. Certain members of the
       board of directors and executives of FFI and the Registrant own or have options to own stock
       in FFI. The Registrant does not generally recommend to clients, or buy or sell for client
       accounts, FFI stock or options, except upon explicit request. However, these transactions
       present a conflict of interest for certain of the Registrant’s related persons, including FFI’s
       directors, officers, and employees who all generally have an aligned incentive for higher FFI
       stock prices. To address this conflict, as discussed more fully in Item 10, the Registrant will
       not purchase FFI stock or options for a client account, unless expressly requested by a
       client. The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to
       address any questions regarding this conflict of interest.

    C. The Registrant and/or representatives of the Registrant may buy or sell securities that are also
       recommended to clients. This practice creates a situation where the Registrant and
       representatives of the Registrant are in a position to materially benefit from the sale or
       purchase of those securities. Therefore, this situation creates a conflict of interest. Practices
       such as “scalping” (i.e., a practice whereby the owner of shares of a security recommends that
       security for investment and then immediately sells it at a profit upon the rise in the market
       price which follows the recommendation) could take place if the Registrant did not have
       adequate policies in place to detect such activities. In addition, this requirement can help detect
       insider trading, “front-running” (i.e., personal trades executed prior to those of the Registrant’s
       clients) and other potentially abusive practices.
        The Registrant has a personal securities transaction policy in place to monitor the personal
        securities transactions and securities holdings of each of the Registrant’s “Access Persons”.
        The Registrant’s securities transaction policy requires that an Access Person of the Registrant
        must provide the Chief Compliance Officer or his/her designee with a written report of their


                                                       17
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 53 of 63 Page ID
                                  #:636


        current securities holdings within ten (10) days after becoming an Access Person. Additionally,
        each Access Person must provide the Chief Compliance Officer or his/her designee with a
        written report of the Access Person’s current securities holdings at least once each twelve (12)
        month period thereafter on a date the Registrant selects.

    D. The Registrant and/or representatives of the Registrant may buy or sell securities, at or around
       the same time as those securities are recommended to clients. This practice creates a situation
       where the Registrant and/or representatives of the Registrant are in a position to materially
       benefit from the sale or purchase of those securities. Therefore, this situation creates a conflict
       of interest. As indicated above in Item 11 C, the Registrant has a personal securities transaction
       policy in place to monitor the personal securities transaction and securities holdings of each
       of Registrant’s Access Persons.


 Item 12         Brokerage Practices

         In the event that the client requests that Registrant recommend a broker-dealer/custodian for
        execution and/or custodial services, Registrant generally recommends that investment
        advisory accounts be maintained at Charles Schwab, TD Ameritrade and/or Fidelity. Prior to
        engaging Registrant to provide investment management services, the client will be required to
        enter into a formal Investment Advisory Agreement with Registrant setting forth the terms and
        conditions under which Registrant shall advise on the client's assets, and a separate
        custodial/clearing agreement with each designated broker-dealer/custodian.
        Factors that Registrant considers in recommending Charles Schwab, TD Ameritrade and/or
        Fidelity (or any other broker-dealer/custodian to clients) include historical relationship with
        Registrant, financial strength, reputation, technology, execution capabilities, pricing, research,
        and service. Although the commissions and/or transaction fees paid by Registrant’ clients shall
        comply with Registrant’ duty to seek best execution, a client may pay a transaction fee that is
        higher than another qualified broker-dealer might charge to effect the same transaction where
        Registrant determines, in good faith, that the transaction fee is reasonable. In seeking best
        execution, the determinative factor is not the lowest possible cost, but whether the transaction
        represents the best qualitative execution, taking into consideration the full range of a broker-
        dealer’s services, including the value of research provided, execution capability, commission
        rates, and responsiveness. Accordingly, although Registrant will seek competitive rates, it may
        not necessarily obtain the lowest possible commission rates for client account transactions.
        The brokerage commissions or transaction fees charged by the designated broker-
        dealer/custodian are exclusive of, and in addition to, Registrant’s investment advisory fee.
        Non-Soft Dollar Research and Benefits: Registrant receives from Charles Schwab, TD
        Ameritrade and/or Fidelity (and potentially other broker-dealers, custodians, investment
        platforms, unaffiliated investment managers, vendors, or fund sponsors) free or discounted
        support services and products. Certain of these products and services assist the Registrant to
        better monitor and service client accounts maintained at these institutions. The support
        services that Registrant obtains can include investment-related research; pricing information
        and market data; compliance or practice management-related publications; discounted or free
        attendance at conferences, educational or social events; or other products used by Registrant
        to further its investment management business operations.

        Certain of the support services or products received may assist the Registrant in managing and
        administering client accounts. Others do not directly provide this assistance, but rather assist
        the Registrant to manage and further develop its business enterprise.




                                                       18
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 54 of 63 Page ID
                                  #:637


      Charles Schwab has agreed to pay up to $5,000 the Registrant would have otherwise incurred
      for technology and research. This payment is not contingent upon the Registrant committing
      any specific amount of business to Charles Schwab in trading commissions or assets in custody
      but it does create a conflict of interest. This creates an incentive for the Registrant to
      recommend Charles Schwab in order for the Registrant to receive Charles Schwab’s payment for
      services for which it would otherwise have to pay.

      Registrant’s clients do not pay more for investment transactions effected or assets maintained
      at Charles Schwab, TD Ameritrade and/or Fidelity or other broker-dealers and custodians because
      of these arrangements. There is no corresponding commitment made by the Registrant to any
      broker-dealer or custodian or any other entity to invest any specific amount or percentage of
      client assets in any specific mutual funds, securities or other investment products because of
      the above arrangements.

      Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address any
      questions that a client or prospective client may have regarding the above
      arrangements and any corresponding perceived conflict of interest such arrangements
      may create.

      Soft Dollar Arrangements

      In return for effecting securities transactions through a designated broker-dealer/custodian,
      Registrant qualifies to receive through its relationship with Investment Technology Group,
      Inc. certain investment research products or services which assist the Registrant in its
      investment decision making process for the client pursuant to Section 28(e) of the Securities
      Exchange Act of 1934 (generally referred to as a “soft-dollar” arrangement). Investment
      research products or services received by Registrant may include, but are not limited to,
      analyses pertaining to specific securities, companies or sectors; market, financial and economic
      studies and forecasts; financial publications, portfolio management systems, and statistical and
      pricing services. Although the commissions paid by Registrant's clients shall comply with the
      Registrant's duty to seek best execution, a client may pay a commission that is higher than
      another qualified broker-dealer might charge to effect the same transaction where the
      Registrant determines, in good faith, that the commission is reasonable in relation to the value
      of the brokerage and research services received. In seeking best execution, the determinative
      factor is not the lowest possible cost, but whether the transaction represents the best
      qualitative execution, taking into consideration the full range of broker-dealer services,
      including the value of research provided, execution capability, commission rates, and
      responsiveness. Accordingly, although Registrant will seek competitive rates, it may not
      necessarily obtain the lowest possible commission rates for client account transactions.
      Although the investment research products or services that may be obtained by Registrant will
      generally be used to service all of Registrant's clients, a brokerage commission paid by a
      specific client may be used to pay for research that is not used in managing that specific client's
      account. With respect to investment research products or services obtained by the Registrant
      that have a mixed use of both a research and non-research (i.e., administrative, etc.) function,
      Registrant shall make a reasonable allocation of the cost of the product or service according
      to its use - the percentage of the product or service that provides assistance to the Registrant's
      investment decision-making process will be paid for with soft dollars while that portion which
      provides administrative or other non-research assistance will be paid for by the Registrant with
      hard dollars. The brokerage commissions or transaction fees charged by the designated broker-
      dealer/custodian are exclusive of, and in addition to, Registrant's investment management fee.



                                                      19
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 55 of 63 Page ID
                                  #:638


      The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
      any questions that a client or prospective may have regarding the above conflict of
      interest.

      TD Ameritrade Institutional

      The Registrant participates in the institutional advisor program (the “Program”) offered by TD
      Ameritrade Institutional. TD Ameritrade Institutional is a division of TD Ameritrade Inc.,
      member FINRA/SIPC (“TD Ameritrade”), an unaffiliated SEC-registered broker-dealer and
      FINRA member. TD Ameritrade offers to independent investment advisers services which
      include custody of securities, trade execution, clearance and settlement of transactions.
      Registrant receives some benefits from TD Ameritrade through its participation in the Program.
      (Please see the disclosure under Item 14 below.)

      The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
      any questions that a client or prospective may have regarding the above arrangement
      and any corresponding conflict of interest such arrangement may create.


      Directed Brokerage. Registrant recommends that its clients utilize the brokerage and
      custodial services provided by Charles Schwab, TD Ameritrade and/or Fidelity. Registrant
      generally does not accept directed brokerage arrangements (when a client requires that account
      transactions be effected through a specific broker-dealer). In such client directed
      arrangements, the client will negotiate terms and arrangements for their account with that
      broker-dealer, and Registrant will not seek better execution services or prices from other
      broker-dealers or be able to "batch" the client’s transactions for execution through other
      broker-dealers with orders for other accounts managed by Registrant As a result, a client may
      pay higher commissions or other transaction costs or greater spreads, or receive less favorable
      net prices, on transactions for the account than would otherwise be the case. Please Note: In
      the event that the client directs Registrant to effect securities transactions for the client’s
      accounts through a specific broker-dealer, the client correspondingly acknowledges that such
      direction may cause the accounts to incur higher commissions or transaction costs than the
      accounts would otherwise incur had the client determined to effect account transactions
      through alternative clearing arrangements that may be available through Registrant. Higher
      transaction costs adversely impact account performance. Please Also Note: Transactions for
      directed accounts will generally be executed following the execution of portfolio transactions
      for non-directed accounts. The Registrant’s Chief Compliance Officer, Greg Bruce,
      remains available to address any questions that a client or prospective client may have
      regarding the above arrangement.
      Aggregation. To the extent that the Registrant provides investment management services to
      its clients, the transactions for each client account generally will be effected independently,
      unless the Registrant decides to purchase or sell the same securities for several clients at
      approximately the same time. The Registrant may (but is not obligated to) combine or “bunch”
      such orders to obtain best execution, to negotiate more favorable commission rates or to
      allocate equitably among the Registrant’s clients differences in prices and commissions or
      other transaction costs that might have been obtained had such orders been placed
      independently. Under this procedure, transactions will be averaged as to price and will be
      allocated among clients in proportion to the purchase and sale orders placed for each client
      account on any given day. The Registrant shall not receive any additional compensation or
      remuneration as a result of such aggregation.



                                                    20
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 56 of 63 Page ID
                                  #:639


 Item 13         Review of Accounts

    A. For those clients to whom Registrant provides investment supervisory services, account
       reviews are conducted on an ongoing basis by the Registrant's Principals and/or
       representatives. All investment supervisory clients are advised that it remains their
       responsibility to advise the Registrant of any changes in their investment objectives and/or
       financial situation. All clients (in person or via telephone) are encouraged to review financial
       planning issues (to the extent applicable), investment objectives and account performance with
       the Registrant on a minimum of an annual basis.

    B. The Registrant may conduct account reviews on an other than periodic basis upon the
       occurrence of a triggering event, such as a change in client investment objectives and/or
       financial situation, market corrections and client request.

    C. Clients are provided, at least quarterly, with written transaction confirmation notices and
       regular written summary account statements directly from the broker-dealer/custodian and/or
       program sponsor for the client accounts. The Registrant may also provide a written periodic
       report summarizing account activity and performance.


 Item 14         Client Referrals and Other Compensation

        As indicated at Item 12 above, Registrant receives from Charles Schwab, TD Ameritrade and/or
        Fidelity free and discounted support services and products.

        If a client is introduced to the Registrant by either a solicitor, Registrant may pay that solicitor
        a referral fee in accordance with the requirements of Rule 206(4)-3 of the Investment Advisers
        Act of 1940, and any corresponding state securities law requirements. Any referral fee is paid
        solely from the Registrant’s investment advisory fee, and will not result in any additional charge
        to the client. If the client is introduced to the Registrant by an unaffiliated solicitor, the
        solicitor will provide each prospective client with a copy of the current version of this
        Brochure and a separate written disclosure statement disclosing the terms of the arrangement
        between the Registrant and the solicitor, including the compensation to be paid by the
        Registrant to the solicitor.

        Schwab Advisor Network
        Registrant receives client referrals from Charles Schwab through Registrant’s participation in
        Schwab Advisor Network™ (“the Service”), designed to help investors find an independent
        investment advisor. Charles Schwab is a broker-dealer independent and unaffiliated with
        Registrant. Charles Schwab does not supervise Registrant and has no responsibility for
        Registrant’s management of clients’ portfolios or Registrant’s other advice or services.
        Registrant pays Charles Schwab fees to receive client referrals through the Service. Registrant’s
        participation in the Service may raise potential conflicts of interest described below.

        Registrant pays Charles Schwab a Participation Fee on all referred clients’ accounts that are
        maintained in custody at Charles Schwab and a Non-Charles Schwab Custody Fee on all accounts
        that are maintained at, or transferred to, another custodian. The Participation Fee paid by
        Registrant is a percentage of the fees owed by the client to Registrant or a percentage of the
        value of the assets in the client’s account, subject to a minimum Participation Fee. Registrant
        pays Charles Schwab the Participation Fee for so long as the referred client’s account remains
        in custody at Charles Schwab. The Participation Fee is billed to Registrant quarterly and may be
        increased, decreased or waived by Charles Schwab from time to time. The Participation Fee is

                                                        21
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 57 of 63 Page ID
                                  #:640


      paid by Registrant and not by the client. Registrant has agreed not to charge clients referred
      through the Service fees or costs greater than the fees or costs Registrant charges clients with
      similar portfolios (pursuant to Registrant’s standard fee schedule as in effect from time to
      time) who were not referred through the Service.

       Registrant generally pays Charles Schwab a Non- Charles Schwab Custody Fee if custody of a
      referred client’s account is not maintained by, or assets in the account are transferred from
      Charles Schwab, unless the client was solely responsible for the decision not to maintain custody
      at Charles Schwab. The Non- Charles Schwab Custody Fee is a one-time payment equal to a
      percentage of the assets placed in custody other than at Schwab. The Non- Charles Schwab
      Custody Fee is higher than the Participation Fees Registrant generally would pay in a single
      year. Thus, Registrant will have an incentive to recommend that client accounts be held in
      custody at Charles Schwab.

      The Participation and Non- Charles Schwab Custody Fees will be based on assets in accounts
      of Registrant’s clients who were referred by Charles Schwab and those referred clients’ family
      members living in the same household. Thus, Registrant will have incentives to encourage
      household members of clients referred through the Service to maintain custody of their
      accounts and execute transactions at Charles Schwab and to instruct Charles Schwab to debit
      Registrant’s fees directly from the accounts.

      For accounts of Registrant’s clients maintained in custody at Charles Schwab, Charles Schwab will
      not charge the client separately for custody but will receive compensation from Registrant’s
      clients in the form of commissions or other transaction-related compensation on securities
      trades executed through Charles Schwab. Charles Schwab also will receive a fee (generally lower
      than the applicable commission on trades it executes) for clearance and settlement of trades
      executed through broker-dealers other than Charles Schwab. Charles Schwab’s fees for trades
      executed at other broker-dealers are in addition to the other broker-dealers fees. Thus,
      Registrant has an incentive to cause trades to be executed through Charles Schwab rather than
      another broker-dealer. Registrant nevertheless acknowledges its duty to seek best execution
      of trades for client accounts. Trades for client accounts held in custody at Charles Schwab may
      be executed through a different broker-dealer than trades for Registrant’s other clients. Thus,
      trades for accounts custodied at Charles Schwab may be executed at different times and different
      prices than trades for other accounts that are executed at other broker-dealers.


      TD Ameritrade Institutional

      As disclosed under Item 12 above, Registrant participates in TD Ameritrade’s institutional
      customer program and Registrant may recommend TD Ameritrade to clients for custody and
      brokerage services. There is no direct link between Registrant’s participation in the program
      and the investment advice it gives to its clients, although Registrant receives economic benefits
      through its participation in the program that are typically not available to TD Ameritrade retail
      investors. These benefits include the following products and services (provided free or at a
      discount): receipt of duplicate client statements and confirmations; research related products
      and tools; consulting services; access to a trading desk serving Registrant participants; access
      to block trading (which provides the ability to aggregate securities transactions for execution
      and then allocate the appropriate shares to client accounts); the ability to have advisory fees
      deducted directly from client accounts; access to an electronic communications network for
      client order entry and account information; access to mutual funds with no transaction fees
      and to certain institutional money managers; and discounts on compliance, marketing,
      research, technology, and practice management products or services provided to Registrant by

                                                     22
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 58 of 63 Page ID
                                  #:641


      third party vendors. TD Ameritrade may also have paid for business consulting and professional
      services received by Registrant’s related persons. These products or services may assist
      Registrant in managing and administering client accounts, including accounts not maintained
      at TD Ameritrade. Other services made available by TD Ameritrade are intended to help
      Registrant manage and further develop its business enterprise. The benefits received by
      Registrant or its personnel through participation in the program do not depend on the amount
      of brokerage transactions directed to TD Ameritrade. As part of its fiduciary duties to clients,
      Registrant endeavors at all times to put the interests of its clients first. Clients should be aware,
      however, that the receipt of economic benefits by Registrant or its related persons in and of
      itself creates a conflict of interest and may indirectly influence the Registrant’s choice of TD
      Ameritrade for custody and brokerage services.

      Registrant may receive client referrals from TD Ameritrade through its participation in TD
      Ameritrade AdvisorDirect. In addition to meeting the minimum eligibility criteria for
      participation in AdvisorDirect, Registrant may have been selected to participate in
      AdvisorDirect based on the amount and profitability to TD Ameritrade of the assets in, and
      trades placed for, client accounts maintained with TD Ameritrade. TD Ameritrade is a discount
      broker-dealer independent of and unaffiliated with Registrant and there is no employee or
      agency relationship between them. TD Ameritrade has established AdvisorDirect as a means
      of referring its brokerage customers and other investors seeking fee-based personal investment
      management services or financial planning services to independent investment advisors. TD
      Ameritrade does not supervise Registrant and has no responsibility for Registrant’s
      management of client portfolios or Registrant’s other advice or services. Registrant pays TD
      Ameritrade an on-going fee for each successful client referral. For referrals that occurred
      through AdvisorDirect before April 10, 2017, this fee is a percentage (not to exceed 25%) of
      the advisory fee that the client pays to Registrant (“Solicitation Fee”). For successful referrals
      made on or after June 9, 2017 the Solicitation Fee is an annualized fee based in the amount of
      referred client assets that does not exceed 25% of 1%, unless such client assets are subject to
      a Special Services Addendum. In the case of a special Services Addendum, the Solicitation Fee
      an annualized fee based on the amount of referred client assets that does not exceed 10% of
      1%. Registrant will also pay TD Ameritrade the Solicitation Fee on any assets received by
      Registrant from any of a referred client’s family members, including a spouse, child or any
      other immediate family member who resides with the referred client and hired Registrant on
      the recommendation of such referred client. Registrant will not charge clients referred through
      AdvisorDirect any fees or costs higher than its standard fee schedule offered to its clients or
      otherwise pass Solicitation Fees paid to TD Ameritrade to its clients. For information regarding
      additional or other fees paid directly or indirectly to TD Ameritrade, please refer to the TD
      Ameritrade AdvisorDirect Disclosure and Acknowledgement Form.

      Registrant’s participation in AdvisorDirect raises potential conflicts of interest. TD Ameritrade
      will most likely refer clients through AdvisorDirect to investment advisors that encourage their
      clients to custody their assets at TD Ameritrade and whose client accounts are profitable to TD
      Ameritrade. Consequently, in order to obtain client referrals from TD Ameritrade, Registrant
      may have an incentive to recommend to clients that the assets under management by
      Registrant be held in custody with TD Ameritrade and to place transactions for client accounts
      with TD Ameritrade. In addition, Registrant has agreed not to solicit clients referred to it
      through AdvisorDirect to transfer their accounts from TD Ameritrade or to establish brokerage
      or custody accounts at other custodians, except when its fiduciary duties require doing so.
      Registrant’s participation in AdvisorDirect does not diminish its duty to seek best execution
      of trades for client accounts.



                                                       23
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 59 of 63 Page ID
                                  #:642


       Registrant serves on the TD Ameritrade Institutional President’s Council (“Council”). The
       Council consists of former Advisor Panel Members who are independent investment advisors
       that advise TD Ameritrade Institutional (“TDA Institutional”) on issues relevant to the
       independent Advisor community. The Registrant may be called upon periodically to attend
       Advisor Panel meetings and participate on conference calls or outreaches on an as needed
       basis. Investment advisors are invited to serve on the Council for an ongoing term by TDA
       Institutional senior management. At times, Council members are provided confidential
       information about TDA Institutional initiatives. Council Members are required to sign a
       confidentiality agreement. TD Ameritrade does not compensate Council Members. The
       benefits received by the Registrant or its personnel by serving on the Council do not depend
       on the amount of brokerage transactions directed to TD Ameritrade. Clients should be aware,
       however, the receipt of economic benefits by Registrant or its related person in and of itself
       creates a potential conflict of interest and may inadvertently influence the Registrant’s
       recommendation of TD Ameritrade for custody and brokerage services.

       The Registrant’s Chief Compliance Officer, Greg Bruce, remains available to address
       any questions that a client or prospective client may have regarding the above
       arrangements and any corresponding conflict of interest any such arrangement may
       create.


 Item 15        Custody

       Registrant shall have the ability to deduct its advisory fee from the client’s custodial account.
       Clients are provided with written transaction confirmation notices, and a written summary
       account statement directly from the custodian (i.e., Charles Schwab, TD Ameritrade, Fidelity, etc.)
       at least quarterly. Please Note: To the extent that Registrant provides clients with periodic
       account statements or reports, the client is urged to compare any statement or report provided
       by Registrant with the account statements received from the account custodian. Please Also
       Note: The account custodian does not verify the accuracy of Registrant’s advisory fee
       calculation.

       Certain clients have established asset transfer authorizations that permit the qualified
       custodian to rely upon instructions from Registrant to transfer client funds or securities to
       third parties. These arrangements are disclosed at Item 9 of Part 1 of Form ADV. However,
       in accordance with the guidance provided in the SEC’s February 21, 2017 Investment Adviser
       Association No-Action Letter, the affected accounts are not subject to an annual surprise CPA
       examination. In addition, certain of the Registrant’s employees may serve clients in a trustee
       capacity, which service result in the Registrant being deemed to have custody of the
       corresponding assets, as also disclosed at Item 9 of Part 1 of Form ADV. However, when
       serving in a trustee capacity, the Registrant is subject to an annual surprise CPA examination
       relative to the affected accounts.

       The Registrant can also be deemed to have custody of certain client account assets due to its
       relationship with its affiliate, First Foundation Bank. As indicated above, the Registrant is
       subject to an annual surprise CPA examination. In addition, First Foundation Bank undergoes
       an annual internal controls report performed by a Public Company Accounting Oversight
       Board (PCAOB) registered and inspected accountant relating to those assets. First Foundation
       Bank provides a copy of the PCAOB report to the Registrant.

       As mentioned previously, the Registrant is the investment adviser to The Keller Late Stage
       VC Fund, LP (the “affiliated private fund”). Some cash assets of the affiliated private fund are held

                                                        24
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 60 of 63 Page ID
                                  #:643


       at the Registrant’s affiliate, First Foundation Bank. The affiliated private fund is subject to an
       annual certified audited performed by a PCAOB registered and inspected accountant. A copy
       of the audited financial statements are provided to each affiliated private fund investor. As
       indicated above, the affiliated private fund is no longer open for investment, and is in the ongoing
       process of liquidating and winding down its operations.

       ANY QUESTIONS: Registrant’s Chief Compliance Officer, Greg Bruce, remains available to
       address any questions that a client or prospective client may have regarding custody-related
       issues.



 Item 16        Investment Discretion

       The client can determine to engage the Registrant to provide investment advisory services on
       a discretionary basis. Prior to the Registrant assuming discretionary authority over a client’s
       account, the client shall be required to execute an Investment Advisory Agreement, naming the
       Registrant as the client’s attorney and agent in fact, granting the Registrant full authority to
       buy, sell, or otherwise effect investment transactions involving the assets in the client’s name
       found in the discretionary account.

       Clients who engage the Registrant on a discretionary basis may, at any time, impose
       restrictions, in writing, on the Registrant’s discretionary authority (i.e. limit the
       types/amounts of particular securities purchased for their account, exclude the ability to
       purchase securities with an inverse relationship to the market, limit or proscribe the
       Registrant’s use of margin, etc.).


 Item 17        Voting Client Securities

       Unless the client directs otherwise in writing, the Registrant is responsible for voting client
       proxies. However, the client shall maintain exclusive responsibility for all legal proceedings or
       other type events pertaining to the account assets, including, but not limited to, class action
       lawsuits.). The Registrant shall vote proxies in accordance with its Proxy Voting Policy, a copy
       of which is available upon request. The Registrant shall monitor corporate actions of individual
       issuers and investment companies consistent with the Registrant’s fiduciary duty to vote
       proxies in the best interests of its clients. Although the factors which Registrant will consider
       when determining how it will vote differ on a case by case basis, they may, but are not limited
       to, include the following: a review of recommendations from issuer management, shareholder
       proposals, cost effects of such proposals, effect on employees and executive and director
       compensation. With respect to individual issuers, the Registrant may be solicited to vote on
       matters including corporate governance, adoption or amendments to compensation plans
       (including stock options), and matters involving social issues and corporate responsibility.
       With respect to investment companies (e.g., mutual funds), the Registrant may be solicited to
       vote on matters including the approval of advisory contracts, distribution plans, and mergers.
       The Registrant maintains records pertaining to proxy voting as required by Rule 204-2 under
       the Advisers Act. In addition, information pertaining to how the Registrant voted on any
       specific proxy issue is also available upon written request. Requests should be made by
       contacting the Registrant’s Chief Compliance Officer, Greg Bruce.




                                                       25
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 61 of 63 Page ID
                                  #:644


 Item 18         Financial Information

    A. The Registrant does not solicit fees of more than $1,200, per client, six months or more in
       advance.

    B. The Registrant is unaware of any financial condition that is reasonably likely to impair its ability
       to meet its contractual commitments relating to its discretionary authority over certain client
       accounts.

    C. The Registrant has not been the subject of a bankruptcy petition.

        ANY QUESTIONS: The Registrant’s Chief Compliance Officer, Greg Bruce,
        remains available to address any questions that a client or prospective client may have
        regarding the above disclosures and arrangements.




                                                        26
Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 62 of 63 Page ID
                                  #:645




                          Exhibit 5
         Case 8:20-cv-00359-DOC-KES Document 36-1 Filed 03/04/20 Page 63 of 63 Page ID
                                           #:646



From:                        Rory Miller
Sent:                        Tuesday, March 3, 2020 8:18 PM
To:                          Jennifer Redmond; Isaiah Weedn; Douglas Yang; Molly Brooks
Cc:                          Patricia Glaser; Michael Smith; Tanisha Abrams
Subject:                     First Foundation v. Giddings


All:

During the hearing today, an issue of the availability of First Foundation’s publicly available standard fee schedule arose.
We will be lodging a flash drive containing the two videos available at the link with the court tomorrow, as well as
attaching the PDFs downloaded in those videos, and are providing these materials to you in advance of that lodging.
They will be available at the below link until the flash drive is lodged with the court tomorrow. Please let us know if
Plaintiffs will insist on receiving a physical flash drive containing these same files.

https://www.dropbox.com/s/u28rrp8ezutomgc/Form%20ADV%20Access.zip?dl=0




Rory S. Miller | Partner
10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067
Main: 310.553.3000 | Direct: 310. 282.6289 | Fax: 310.785.3589
E‐Mail: rmiller@glaserweil.com | www.glaserweil.com



This message and any attached documents may contain information from the law firm of Glaser Weil Fink Howard Avchen & Shapiro LLP that is confidential and/or
privileged. If you are not the intended recipient, you may not read, copy, distribute or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e‐mail and then delete this message.




                                                                                   1
